UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 000-23938 INTERNATIONAL TEXTILE GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 33-0596831 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 804 Green Valley Road Suite 300 Greensboro, North Carolina (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (336)379-6220 SECURITIES REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT: NONE SECURITIES REGISTERED PURSUANT TO SECTION 12(g) OF THE ACT: Common Stock, par value $.01 per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨No x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes¨No x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days.YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): LargeAcceleratedFiler ¨ AcceleratedFiler ¨ Non-Accelerated Filer ¨ (Do not check if a smaller reporting company) Smallerreportingcompany x 1 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant (based upon the assumption, solely for purposes of this computation, that W.L. Ross& Co. LLC and its affiliates (the majority stockholders of the Company) and all of the officers and directors of the registrant were affiliates of the registrant) as of the last business day of the registrant’s most recently completed second fiscal quarter was $92,772. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: Class Outstanding at March 15, 2011 Common Stock, par value $.01 17,468,327Shares DOCUMENTS INCORPORATED BY REFERENCE: NONE 2 TABLE OF CONTENTS Cautionary Note Regarding Forward-Looking Statements 4 PART I Item 1. Business 5 Item 2. Properties 14 Item 3. Legal Proceedings 15 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 16 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 8. Financial Statements and Supplementary Data 37 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 37 Item 9A. Controls and Procedures 37 Item 9B. Other Information 38 PART III Item 10. Directors, Executive Officers and Corporate Governance 39 Item 11. Executive Compensation 42 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 45 Item 13. Certain Relationships and Related Transactions, and Director Independence 47 Item 14. Principal Accountant Fees and Services 48 PART IV Item 15. Exhibits and Financial Statement Schedules 49 Signatures 57 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS F-1 3 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K includes forward-looking statements within the meaning of the federal securities laws. Forward-looking statements are statements that are not historical in nature, and may relate to predictions, current expectations and future events. Forward-looking statements may include statements preceded by, followed by or that include the words “may,” “could,” “would,” “should,” “believe,” “expect,” “anticipate,” “plan,” “estimate,” “continue,” “likely,” “target,” “project,” “intend,” or similar expressions. Readers are cautioned not to place undue reliance on such forward-looking statements, as they involve significant risks and uncertainties. Forward-looking statements are inherently predictive and speculative, are not a guarantee of performance and no assurance can be given that any of such statements, or the results predicted thereby, will prove to be correct. All forward-looking statements are based on management’s current beliefs and assumptions, such as assumptions with respect to general economic and industry conditions, cost and availability of raw materials, expected timing of production at various international greenfield initiative locations, the ability to maintain compliance with the requirements under various credit facilities, our ability to complete acquisition or disposition transactions, expected synergies, expected national and international legislation and regulation, and potential financing sources and opportunities, among others, all of which in turn are based on currently available information and estimates. Any of these assumptions could prove inaccurate, which could cause actual results to differ materially from those contained in any forward-looking statement. In addition to changes to the underlying assumptions, important factors that could cause actual results to differ materially from those made or implied by any forward-looking statements include, without limitation: • national, regional and international economic conditions and the continued uncertain economic outlook; • our financial condition, which may place us under stress and/or put us at a competitive disadvantage compared to our competitors that have less debt; • our inability to repay or refinance our debt as it becomes due at our greenfield operations or otherwise; • our ability to comply with the covenants in our financing agreements, or to obtain waivers of these covenants when and if necessary; • dramatic increases in the price of raw materials and sufficient availability of quantities of raw material, especially cotton; • additional cost pressures which may result in further integration or industry consolidation; • lower than anticipated demand for our products; • our international greenfield initiatives not producing the expected benefits; • our ability to generate sufficient cash flows, maintain our liquidity and obtain funds for working capital related to our operations, specifically including our international greenfield initiatives; • our dependence on the success of, and our relationships with, our largest customers; • the highly competitive and rapidly evolving market in which we operate; • competitive pricing pressures on our sales; • risks associated with foreign operations and foreign supply sources, such as disruptions of markets, changes in import and export laws, changes in future quantitative limits, duties or tariffs, currency restrictions and currency exchange rate fluctuations; • successfully maintaining and/or upgrading our information technology systems; • adverse changes or increases in U.S. Government policies that are unfavorable to domestic manufacturers; • our inability to protect our proprietary information and prevent third parties from making unauthorized use of our products and technology; • the funding requirements of our defined benefit pension plan or lower than expected investment performance by our pension plan assets, which may require the Company to increase the funding of its pension liability and/or incur higher pension expense; and • changes in existing environmental laws or their interpretation, more vigorous enforcement by regulatory agencies or the discovery of currently unknown conditions. Forward-looking statements also make assumptions about risks and uncertainties. Many of these factors are beyond the Company’s ability to control or predict and their ultimate impact could be material. Further, forward-looking statements speak only as of the date they are made, and the Company undertakes no obligation to update publicly any of them in light of new information or future events. 4 PART I ITEM 1. BUSINESS Company Overview Business International Textile Group, Inc. (“ITG”, the “Company”, “we”, “us” or “our”) is a global, diversified textile manufacturer headquartered in Greensboro, North Carolina, with current operations principally in the United States, China, Mexico and Vietnam. ITG’s long-term focus includes realizing the benefits of its global expansion, including reaching full production at ITG facilities in China and Vietnam, as described below, and continuing to seek other strategic growth opportunities. The Company believes it is one of the world’s largest and most diversified producers of denim fabrics and the largest producer of better denim fabrics for products distributed through department stores and specialty retailers. In addition, the Company believes it is one of the largest worsted wool manufacturers and commission printers and finishers in North America, and is a leading developer, marketer and manufacturer of other fabrics and textile products. The Company, a Delaware corporation incorporated in 1994, was formerly known as Safety Components International, Inc. (“SCI”). The Company merged with a company formerly known as International Textile Group, Inc. (“Former ITG”) in October 2006 (the “Merger”) in a negotiated transaction. Upon completion of the Merger, SCI changed its name to “International Textile Group, Inc.” “SCI” is used herein to refer to the Company and its historical operations prior to the Merger. Former ITG was formed in August 2004 by certain entities affiliated with Wilbur L. Ross, Jr., the chairman of the Company’s board of directors (“WLR”) to consolidate the businesses of leading textile and fabric manufacturers, including Burlington Industries, Inc. (a manufacturer of textile products for apparel and interior furnishing products) and Cone Mills Corporation (a manufacturer of textile products, primarily denim, for apparel and interior furnishing products). SCI was originally formed to provide textile products, primarily airbags and airbag fabrics, to the automotive industry, and had been a publicly traded company since 1996. In December 2005, certain entities affiliated with WLR acquired a majority of SCI’s outstanding common stock, which at that time was eligible for quotation on the Over-the-Counter Bulletin Board (“OTC-BB”) under the symbol “SAFY.” The Merger was completed in October 2006 and the Company’s stock, which continued to be eligible for quotation on the OTC-BB, began trading under the symbol “ITXN.” Since May13, 2008, the Company’s common stock has been quoted over-the-counter on the Pink OTC Markets Inc., or “Pink Sheets,” electronic quotation system under the symbol “ITXN.PK”. On April1, 2007, the Company completed the acquisition (the “BST Acquisition”) of BST U.S. Holdings LLC (f/k/a BST U.S. Holdings, Inc. “BST Holdings”, later renamed Global Safety Textiles Holdings LLC (“GST Holdings”)) from affiliates of WLR and certain other stockholders of BST Holdings. On December8, 2006, BST Holdings had acquired the business and operations of BST Safety Textiles Holding GmbH (“BST Safety Textiles”), a leading international manufacturer of flat and one piece woven fabrics for automotive airbags as well as narrow webbing products for safety restraint products such as seat belts and military and technical uses. 2009 Bankruptcy of Certain Subsidiaries GST Holdings was formerly a wholly owned subsidiary of the Company, and was the holding company that directly or indirectly owned substantially all of the subsidiaries through which the Company’s automotive safety group operated (automotive airbag curtain fabric and automotive airbag cushions businesses). GST Holdings and certain of its subsidiaries were parties to a credit facility (the “Automotive Safety Facility”) which matured on June30, 2009. Amounts outstanding under the Automotive Safety Facility, which approximated $199 million on an as-converted to U.S. dollars basis at maturity, were not repaid prior to, or upon, maturity. On June30, 2009 (the “Petition Date”), GST Holdings and all of its direct and indirect U.S. subsidiaries including, but not limited to, Global Safety Textiles LLC and GST Automotive Safety Components International, Inc., and Global Safety Textiles Acquisition GmbH (“GST Acquisition GmbH”) and GST Widefabric International GmbH (“GST Widefabric”) (GST Holdings and such subsidiaries collectively referred to as the “Debtors”) filed voluntary petitions for relief (collectively, the “GST Bankruptcy Filing”) under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”). With the exception of GST Acquisition GmbH and GST Widefabric, GST Holdings’ subsidiaries and operations outside the United States were not party to or included in the GST Bankruptcy Filing. The Company did not expect that it would regain control of the Debtors and, accordingly, the Company deconsolidated GST Holdings and its subsidiaries (collectively, “GST”) on the Petition Date. GST operated principally in Germany, the United States, Mexico, Poland, Romania, the Czech Republic, China and South Africa.The Debtors managed their properties and operated their businesses as “debtors-in-possession” under the jurisdiction of the Bankruptcy Court from the Petition Date until January8, 2010. On January8, 2010, the plan of reorganization of the Debtors under the Bankruptcy Code was deemed effective. As a result, the Company did not regain control of GST and, as of January8, 2010, no longer had an ownership interest in GST. This reorganization transaction was not consummated with a related party of the Company. 5 As a result of the deconsolidation, the results of operations and cash flows included in this Form 10-K for the year ended December31, 2009 include GST’s results and cash flows through June 30, 2009 and, as a result, comparability to the Company’s results of operations and cash flows for the year ended December31, 2010 may be limited. The Company was not a debtor in the GST Bankruptcy Filing and the operations of its other primary markets: bottom-weight woven fabrics, certain automotive safety airbag fabrics, government uniform fabrics, interior furnishings fabrics and specialty fabrics and services, continued to operate in the ordinary course of business outside the chapter 11 cases and process. Products and Segments The Company is organized and managed primarily according to product categories and manufacturing processes rather than by markets or end-use customers. The Company currently has five operating segments that are reported to the chief operating decision maker (“CODM”) and three reportable segments that are presented herein. The reporting of the Company’s operations to the CODM in five segments is consistent with how the Company is managed and how resources are allocated by the CODM. Segment data for all periods presented in the accompanying consolidated financial statements have been recast to conform to the current presentation as reported to the CODM. Bottom-weight woven fabrics The bottom-weight woven fabrics segment includes heavy weight woven fabrics with a high number of ounces of material per square yard. The Company produces apparel fabrics (including denim, cotton, synthetic and worsted) for use in garments, typically bottoms (i.e., pants or shorts). Demand for apparel fabric generally arises, directly or indirectly, from apparel wholesalers and retailers. Generally, wholesalers and retailers do not manufacture garments themselves, but instead they use “cut and sew” contractors who convert apparel fabric into finished garments. When an apparel wholesaler or retailer contracts for finished garments from the cut and sew contractors, they will usually specify which fabric manufacturers’ product is to be used. The cut and sew contractor then purchases apparel fabric directly from the designated fabric manufacturer. Through its Cone Denim business unit, the Company manufactures and markets a wide variety of denim apparel fabrics for the global jeanswear market. Denims are generally “yarn-dyed,” which means that the yarn is dyed before the fabric is woven. The result is a fabric with variations in color that give denim its distinctive appearance. Denim fabrics are marketed under the Cone Denim®brand name to premium and vintage jeanswear markets, where styling and innovation are important factors, as well as to the fashion and better basic jeanswear markets, where pricing is more important. The Company’s product developers and designers work directly with customers to provide differentiated denim products. In addition to a focus on product development, Cone Denim provides differentiated solutions to customers through its global network of plants and commercial ventures. This allows the Company to offer superior denim products to internationally known jeanswear brands and retailers who are seeking to differentiate themselves based on fashion, lifestyle branding and superior supply chain management. Synthetic and worsted fabrics are marketed under the Burlington® WorldWide and Raeford® Uniform brand names. Synthetic fabrics include 100% polyester, nylon and polyester blended fabrics with wool, rayon and lycra. These products are targeted at the production of men’s and women’s apparel, performance activewear and uniform career apparel. Worsted fabrics include 100% wool and wool blended fabrics primarily targeted at branded men’s apparel customers and the uniform career apparel trade. Worsted fabrics marketed under the Burlington WorldWide brand name are also produced for the military dress uniform business. The Company believes it is the largest producer of worsted fabrics for products produced for the U.S. military and fabrics protected by Government legislation, commonly referred to as the Berry Amendment, which generally requires that U.S. military uniform fabric must be manufactured in the United States. Recently adopted legislation known as the Kissell Amendment was modeled after the Berry Amendment and has expanded the U.S. origin requirements to certain products purchased by the U.S. Department of Homeland Security, which we expect should provide more opportunities for goods to be “Made in the USA”. The Company also produces technical and value added fabrics used in a variety of niche industrial and commercial applications including highly engineered materials used in numerous applications and a broad range of industries, such as fire service apparel, ballistics materials, filtration, military fabrics and outdoor awnings and covers. The Company has constructed a dyeing and finishing plant in China which supports the Company’s synthetic apparel business primarily for customers who cut garments in the Eastern Hemisphere. Targeted areas of growth for this plant include expansion of the protective barrier fabrics business in Europe, commission processing of apparel and interior furnishings fabrics for other Chinese mills, and expansion into automotive fabric production. 6 Through its automotive safety business, the Company produces automotive airbag fabrics which are components of airbag modules. The Company and other component manufacturers that sell their products to airbag module integrators are generally referred to as Tier 2 suppliers to the automotive industry. Airbag module integrators, which sell complete airbag modules to automobile manufacturers, are generally referred to as Tier 1 suppliers to the automotive industry. Tier 1 suppliers generally produce a majority of the components required for a complete airbag module. However, as the industry has evolved, Tier 1 suppliers have outsourced varying portions of non-proprietary components, such as airbag fabric and airbag cushions, to Tier 2 suppliers that specialize in the production of individual airbag components. The Company is uniquely positioned as an independent airbag fabric supplier in North America, and also exports airbag fabric into Europe. Commission finishing The Company manufactures fabrics for battle dress uniforms (camouflage) sold primarily to the U.S. Government and to government contractors. The Company is also a significant producer of military prints that are used to service the battle dress uniform business primarily for the United States government, but also for other governments and commercial interests. The Company believes it is one of the largest commission printers and finishers in North America. Commission textile dyeing, printing and finishing services are also provided by the Company for decorative fabrics and specialty prints. The Company’s capabilities in this business include preparation, surface enhancement, dyeing and finishing services. All other The all other segment consists of: (i) narrow fabrics products; (ii) airbag curtain and cushion fabrics produced by GST (through June30, 2009), which were used in the automotive industry, transportation services and other miscellaneous items; and (iii) other miscellaneous items. The narrow fabrics segment includes narrow webbing products for safety restraint products such as seat belts, as well as for military and technical uses including webbing for backpacks, parachute cords, duffel bags, helicopter slings, hose coverings and fall protection. The Company’s airbag curtain and cushion products included passenger, driver and side impact airbag cushions, side protection curtains, knee protection cushions and related parts and accessory components manufactured for installation in various car and truck models sold worldwide under multiple name brands. Discontinued operations On March 31, 2011, the Companyentered into an asset purchase agreement to sell certain assets related toits jacquard fabrics business, including accounts receivable, inventories, certain intellectual property and property, plant and equipment. The jacquard fabrics business had net sales of $16.5 million and $13.9 million in 2010 and 2009, respectively, and pre-tax losses of $0.0 million and $0.9 million in these periods, respectively. The results of operations related to the jacquard fabrics business are presented as discontinued operations for all periods presented in this Form 10-K. 7 Segment and Geographic Information The Company generally attributes its revenues based on the ultimate destination of products and attributes its long-lived assets to a particular country based on the location of the assets within each of the Company’s production facilities. The following table presents sales and long-lived assets (including long-lived assets classified as assets held for sale) by reportable segment and geographic area as of and for the fiscal years ended December31, 2010 and 2009 (in thousands). The data presented for the all other reportable segment includes the businesses of GST through June 30, 2009, the date of their deconsolidation. For additional information, see Notes 2 and 17 to the notes to consolidated financial statements included elsewhere in this annual report. Year Year Ended Ended December 31, December 31, Net Sales: Bottom-weight Woven Fabrics $ $ Commission Finishing All Other Intersegment sales ) ) $ $ Year Year Ended Ended December 31, December 31, Net Sales: United States $ $ Mexico Poland Other Foreign $ $ December 31, December 31, Long-lived Assets: United States $ $ China Vietnam Nicaragua Mexico $ $ 8 Business Strategy and International Initiatives ITG’s strategy is to be the leading, globally diversified provider of textiles and related supply chain solutions for its customers. In pursuit of this strategy, the Company has expanded its global operations through acquisitions (mainly in 2006 and 2007), international greenfield initiatives and other strategic growth opportunities, while strategically reconfiguring its asset base through a series of restructurings. Currently, the Company’s manufacturing footprint includes 16 production facilities in 5 countries.However, the Company’s Nicaraguan denim facility has been idled since April 2009. The international greenfield initiatives and the reconfiguration of the Company’s operations are substantially complete, and the Company believes it is positioned to begin realizing certain of the benefits of its investments as the global economic environment improves.Combined with capabilities in the U.S. and Mexico, the international greenfield initiatives are key parts of the Company’s comprehensive global supply chain solution that is intended to allow the Company to seamlessly supply products and related services to customers worldwide. We believe geographically aligning with our customers is a critical component of our success. Notwithstanding our continued belief in the expected long-term benefits of our strategy and investments, the recent global economic downturn has resulted in certain delays in the recognition of the benefits previously expected. Cone Denim (Jiaxing) Limited is a joint venture 51% owned by the Company which operates a vertically integrated denim plant in the city of Jiaxing, Zhejiang Province, China. Cone Denim (Jiaxing) provides customers with an option for high quality, premium denims produced in China, which we believe is undersupplied despite the high level of capacity for basic denims in China. Cone Denim (Jiaxing) shipped its initial first quality products only three years ago, and produced over 15 million yards of fabric in 2010. Chinese cotton prices and uncertain U.S. cotton quotas continue to impact volume and pricing out of this facility. The Company’s fabric dyeing and finishing plant in Jiaxing, China, Jiaxing Burlington Textile Company Limited, is wholly owned. Jiaxing Burlington Textile Company Limited is a high-tech, high-quality piece dyeing and finishing plant that producessynthetic apparel fabrics and contract interior furnishing fabrics. As sales demand has increased, this facility has rapidly expanded its capacity utilization and production in 2010 exceeded 8 million yards of fabric. The Company and Phong Phu Corporation have completed building a technologically advanced cotton-based fabrics and garment manufacturing complex in Da Nang, Vietnam. ITG-PP Joint Venture is 60% owned by the Company. Construction of these facilities was completed in December 2008 but they have not yet reached full utilization. The garment facility is projected to be fully utilized in 2011, and the related cotton-based fabrics facility is expected to approach full utilization in the later part of 2012, depending on global economic conditions. This venture offers apparel customers a total supply chain solution from fabric to finished garments. Capabilities include fabric dyeing and finishing operations in addition to sewing and laundering. Garment operations grew steadily through2009 utilizing a one shift operation. A second shift of garment processing operators was added in 2010. The textile facility is supporting the fabric needs of the garment operation as it continues to build confidence levels with targeted fabric customers. In April 2008, the Company opened a 28million yard capacity vertical denim plant, Cone Denim de Nicaragua, in Nicaragua. The choice of Nicaragua reflected the Company’s then-current belief that Nicaragua, and Central America generally, would be long-term providers of apparel products to the U.S. market, given their regional proximity and competitive labor base. However, in December 2008 and February 2009, respectively, the Company was notified of the closing of the cut/sew/laundry operations owned by a significant customer of Cone Denim de Nicaragua in Central America and, thereafter, the largest customer of Cone Denim de Nicaragua announced that it would be discontinuing production in certain of its facilities in the Central American region. These plant closures by our customers demonstrate a significant deterioration of the Central American supply chain which was critical to the long-term success of the Company’s operations in that region. As previously disclosed, in April 2009, the Company idled this facility until further strategic alternatives are finalized. The Company continues to monitor the length of the idling, as anything other than temporary could result in a further material non-cash impairment charge in the bottom-weight woven fabrics segment. In 2007, the Company’s Burlington WorldWide (BWW) business unit entered into a marketing and commercial partnership with OCM India Limited (OCM). OCM is a leading Indian manufacturing company of worsted wool fabrics located in Amritsar, India and is majority-owned by affiliates of WLR. Under the agreement, BWW provides technical and manufacturing support to OCM in the development of advanced manufacturing processes and operations and the development of new wool fabrics with opportunities to promote and use fabric technologies developed by BWW. BWW has developed and operates an export program for the sale of OCM products to the U.S., European and Asian markets. Also, OCM is licensed to produce and sell enhanced wool fabrics under the BURLINGTON® brand name to the domestic Indian market. The Company’s international initiatives, including its significant foreign operations and exports to foreign markets, are subject to a number of risks not attendant to operations in the United States. 9 Customers The Company sells its products to a diversified, worldwide customer base within the bottom-weight woven fabric, government uniform fabric, decorative fabric, automotive safety and specialty fabric and services markets. The Company markets and sells its products to the top name apparel brands in the world within the bottom-weight woven fabric market. The Cone Denim and Burlington WorldWide divisions serve customers throughout the apparel and specialty fabric supply chains, including a variety of cut and sew contractors and apparel wholesalers and retailers, worldwide. The Company believes it is a leading supplier to the world’s leading jeanswear brands. The Company also believes it is a leading supplier to the U.S. military, directly and indirectly, of worsted wool fabrics for dress uniforms and printed fabrics for battle dress uniforms; the printed fabrics for battle dress uniforms are marketed through the Company’s commission finishing segment. The Company’s business is dependent on the success of, and its relationships with, its largest customers. The loss of any key customer or a material slowdown in the business of one of its key customers could have a material adverse effect on the Company’s overall results of operations, cash flows or financial position. One customer, the U.S. Department of Defense, accounted for more than 10% of the Company’s net sales for the year ended December31, 2010.Additionally, the Company believes one of its customers, Levi Strauss& Co. (“Levi Strauss”), is able to direct certain of its garment producers to purchase denim (or other fabric) directly from the Company for use in Levi Strauss products, and such customers in the aggregate with Levi Strauss accounted for 10% or more of the Company’s net sales for the year ended December31, 2010. Although Levi Strauss is not directly liable in any way for the payment by any of those contractors for fabric purchased from the Company, the Company believes that continued sales to these customers are dependent upon the Company maintaining a strong supplier/customer relationship with Levi Strauss, as well as Levi Strauss’ continued success in themarketplace. Competition The U.S. and global textile industries are highly fragmented and competitive. No single company dominates the U.S. or global market, and many companies compete only in limited segments of the textile market. Certain of the Company’s products also compete with nontextile products. In many markets, the Company competes with large, integrated enterprises, as well as small, niche regional manufacturers. Textile competition is based in varying degrees on price, product styling and differentiation, quality, response time and customer service. The importance of each of these factors depends upon the needs of particular customers and, within certain of the Company’s segments, the degree of fashion risk inherent in the product. The Company competes upon various criteria including its ability to meet stringent performance and technical requirements and similarly high ongoing quality standards, its ability to develop seasonal programs and keep up with temporary and/or seasonal demand, ongoing technical and design innovation, on-time delivery, creating solutions that meet customer needs, and price. Entry into the market for U.S. military dress uniform fabrics is greatly limited by precise product specifications established by the U.S. Department of Defense, particularly those regarding color matching. We believe the Company’s ability to meet the U.S. Department of Defense’s strict product specifications has positioned the Company as a long-standing preferred supplier under such military contracts. Imports of foreign-made textile and apparel products, such as denim, men’s worsted wool tailored suiting fabrics, men’s and women’s synthetic active wear fabrics, and dobby fabric used in the commercial and institutional contract interior furnishings market, are a significant source of competition. The Company believes that imports of textile and apparel garments from Asia will continue to rise due to the continued growth of imports from Vietnam and similar countries as a result of price advantages and improving production and distribution facilities. The expected continued growth of imports is expected to continue to place competitive pressures on the Company’s historical U.S. manufacturing locations, which the Company believes may be partially offset by the continued capacity additions at international initiatives. The automotive supply market, which includes the airbag fabric business in which the Company’s automotive safety business operates, is highly competitive. Some of these competitors may have greater financial or other resources than the Company, or may be more diversified in product offerings than the Company. The Company’s current automotive safety business generally competes with various Tier 2 suppliers for airbag fabric sales. However, some Tier 1 suppliers in-source a portion of their airbag fabric requirements, especially during downturns in the automotive industry in order to maximize utilization of their own facilities, which further increases competition. Raw Materials The Company uses many types of fiber, both natural (principally cotton and wool) as well as synthetic (polyester, nylon, polypropylene, acrylic, rayon, Tencel®, Nomex, and acetate), in the manufacture of its textile products. The Company sources raw materials from a range of suppliers and strives to maintain at least two relationships for all key materials to limit exposure to any one supplier. Other materials, such as dyes and chemicals, are generally available, but, as in the case of the Company’s primary raw materials, continued availability is dependent to varying degrees upon the adequacy and cost of the polymers used in production as well as petroleum prices. 10 Cotton and wool are available from a wide variety of domestic and foreign sources. During the latter part of 2010, cotton prices began increasing dramatically and recently reached historical highs due to weather-related and other supply disruptions which, when combined with robust global demand, particularly in Asia, has created concerns about sufficient availability in the near term. While we have been able to pass on some of these increased raw material costs through to our customers, the Company’s margins were negatively impacted in 2010 by higher cotton and other raw material prices. In response to the cost increases in cotton as well as other raw materials, we expect to attempt to increase selling prices in 2011. If, however, the Company is unable to sustain sales at these higher price levels, or incurs further increased costs for raw materials that the Company is unable to recoup through price increases, or if cotton becomes unavailable, our business, results of operations, financial condition and cash flows may be adversely affected. While wool prices have shown some recent declines from their 2010 highs, wool prices continue to fluctuate and are expected to remain high into 2011 as compared to historical levels.Synthetic fibers, principally polyester, are generally available from a wide variety of sources both domestically and abroad. However, the prices of those fibers are influenced heavily by demand, manufacturing capacity, petroleum prices and the cost of the underlying polymers. While petroleum prices were relatively stable in 2009 and 2010, any future price pressures, which the Company cannot predict, would negatively impact the Company’s raw material costs in the future. The Company’s margins were negatively impacted in 2010 by these and other higher raw material prices and are expected to continue to be negatively impacted in the near future, if not sufficiently offset with pricing increases to customers in 2011. Any dramatic or unexpected additional increases in raw material prices could have a material adverse effect on the Company’s results of operations and cash flows. In addition, any decrease in the availability of cotton could impair the Company’s ability to meet production requirements in a timely manner, which could also have a material adverse effect on the Company’s results of operations and cash flows. Employees As of December31, 2010, the Company employed approximately 8,700 full time individuals worldwide. The Company is in full compliance with federally regulated minimum wage requirements in all of its locations. Employees at the Company’s White Oak and Boykins plants in the United States and at its facilities in Mexico are unionized. The Company has not experienced any work stoppages related to its work force and considers its relations with its employees and all unions currently representing its employees to be good. Regulatory The Company’s operations are subject to various product safety, environmental, employee safety, wage, and transportation-related statutes and other U.S. and foreign governmental regulations. The Company believes that it is in substantial compliance with existing laws and regulations and has obtained or applied for the necessary permits to conduct its business operations. As a provider of textile products internationally, the sale of the Company’s products is subject to various regulations governing trade among countries. The Company seeks to maximize the benefits that may be achievable under trade laws of various countries. For example, under the North American Free Trade Agreement, or NAFTA, entered into between the United States, Mexico and Canada, there are no textile or apparel quotas between the United States and either Mexico or Canada for products that meet certain origin criteria. Because the Company is an apparel fabrics manufacturer and a resident, diversified textile product manufacturer in Mexico, the Company believes that NAFTA is advantageous to the Company. Generally, trade agreements such as NAFTA affect the Company’s business by reducing or eliminating the duties and/or quotas assessed on products manufactured in a particular country. However, trade agreements can also impose requirements that limit the countries from which ITG can purchase raw materials and set quantitative limits on products that may be imported from a particular country. The Berry Amendment, which was enacted in 1941, is one of multiple statutes that impose “domestic source” requirements on products used in government procurement contracts. The Berry Amendment, in pertinent part, requires the Department of Defense, or DOD, to purchase only domestically produced apparel and fabrics. Under the requirement, these items must be made with 100% U.S. content and labor. The DOD may waive the Berry Amendment requirement and purchase foreign made goods under certain circumstances, such as “emergency” acquisitions or when U.S.-origin products are unavailable. The Kissell Amendment of the American Recovery and Reinvestment Act, passed in February 2009 and modeled after the Berry Amendment, has expanded the U.S.-origin requirements to certain products purchased by the U.S. Department of Homeland Security. The Kissell Amendment applies to government procurement of uniforms and other textiles for the Transportation Security Administration, the U.S. Coast Guard, the U.S. Customs and Border Patrol, Immigration and Customs Enforcement, and the Secret Service. In addition to the Berry and Kissell amendments, the U.S. military fabric market is supported by the Buy American Act which was passed in 1933 and requires the U.S. government to prefer U.S-made products in its purchases. 11 The United States and other countries in which the Company’s products are manufactured and sold may impose new duties or tariffs, change standards for the classification of products or implement other restrictions. Management monitors new developments and risks related to duties, tariffs, quantitative limits and other trade-related matters pending with the U.S. and foreign governments. Customers of the automotive safety business require the Company to meet specific requirements for design validation. The Company and its customers jointly participate in design and process validations and customers must be satisfied with reliability and performance prior to awarding a purchase order. All standards and requirements relating to product performance are required to be satisfied before the Company is qualified as a supplier by its customers. The Company also performs process capability studies and designs experiments to determine whether the manufacturing processes meet or exceed the quality levels required by each customer. Environmental The Company’s operations and properties are subject to a wide variety of environmental laws. Such laws may impose joint and several liability for violations or environmental clean up responsibilities, and may apply to conditions at properties presently or formerly owned or operated by an entity or its predecessor as well as to conditions of properties at which wastes or other contamination attributable to an entity or its predecessor have been sent or otherwise come to be located. The nature of the Company’s operations expose it to the risk of claims with respect to such matters and there can be no assurance that violations of such laws have not occurred or will not occur or that material costs or liabilities will not be incurred in connection with such claims. Based upon its experience to date, the Company believes that the future cost of compliance with existing environmental laws and liability for known environmental claims pursuant to such environmental laws will not have a material adverse effect on the Company’s financial position, results of operations or cash flows. However, future events, such as new information, changes in existing environmental laws or their interpretation, or more vigorous enforcement policies of regulatory agencies, may give rise to additional expenditures or liabilities that could be material. Although no assurances can be given in this regard, in the opinion of management, no material expenditures beyond those accrued are expected to be required for the Company’s environmental control efforts and the final outcomes of these matters are not expected to have a material adverse effect on the Company’s financial position, results of operations or cash flows. The Company believes that it currently is in compliance with applicable environmental regulations in all material respects. Research and Development The Company is committed to research and development of new products, product and process improvements, and improving the quality of its existing products. These efforts are primarily channeled toward improving the quality, styling and performance of its fabrics and related products. The Company’s Burlington Labs division, which is a part of the bottom-weight woven fabrics segment, works with technology vendors to develop new fabric innovations in exchange for exclusivity commitments from these vendors on new products and to explore and develop proprietary technologies exclusive to Burlington WorldWide, including chemical formulations, fiber enhancements and fabric processing applications designed to lead to new fabric innovations. These innovations include odor adsorption, insect repellency, flame retardancy and sun protection properties woven into fabrics without compromising hand aesthetics and appearance. These products are generally used in activewear and military apparel as well as in hospitals and home fashions. Both Burlington WorldWide and Cone Denim have a history of research and development projects, which have resulted in new products such as denim fabrics with unique appearances, specialty fabrics with performance characteristics such as moisture wicking and stain repellency, and fabric with fire retardant properties. The Company has substantially completed the development of certain proprietary computer aided design and manufacturing systems and other methods to facilitate and streamline interaction between employees and the Company’s customers, primarily in the bottom-weight woven fabrics segment. The Company’s research and development costs were approximately $7.4 million in 2010 and $8.8 million in 2009. Intellectual Property The Company maintains a portfolio of patents, trade secrets, trademarks and copyrights. The Company holds a number of patents that relate to technical improvements, and the enhancement of product performance, with respect to airbag fabric and technical related products. Provided that all requisite maintenance fees are paid, the patents held by the Company will expire at various times through 2022. The Company also has several registered trademarks for brand names for some of its technical fabrics, including WeatherMax and MCS, which are subject to renewal at various times through 2015.While the Company’s intellectual property portfolio is an important Company asset, neither its business as a whole nor any particular segment is materially dependent upon any one particular patent, trademark, copyright, or trade secret.As the laws of many countries do not protect intellectual property to the same extent as the laws of the United States, the Company cannot ensure that it will be able to adequately protect its intellectual property assets outside of the United States.The failure to protect our intellectual property assets could have a material adverse affect on our business. 12 The Company engages in both active and passive branding in its various business segments, and seeks to leverage the heritage and authenticity of its established, widely-recognized brands and brand names, including Cone Denim ®, Burlington House® and Burlington® in its bottom-weight woven fabrics segment, as well as its Raeford® Uniform brand name in its bottom-weight woven fabrics and government uniform fabrics. Restructuring Activities The Company continues to examine its manufacturing operations and evaluate opportunities to reconfigure manufacturing and supply chain operations focusing on operational improvements and cost reductions, as well as reduce the Company’s general and administrative expenses. The Company also continuously evaluates opportunities to restructure operations in an effort to better align its manufacturing base with long-term opportunities and increase return on investment. Management continuously evaluates the financial and operating results of our various businesses, and may seek to take various actions, including transferring operations, closing plants, idling operations or disposing of assets from time to time in order to respond to changing economic circumstances and to better execute on the Company’s long-term strategy. Restructuring Activities in the Bottom-weight woven fabrics Segment During 2009, the Company engaged in manufacturing workforce reductions at two of its apparel plants in Mexico to adjust to then-current demand due to the economic downturn. In 2009, the Company recognized pre-tax charges for restructuring of $0.8 million for severance and benefits related to approximately 110 affected employees at these facilities. The Company recorded a charge of $0.3 million in 2009 for severance and benefits related to approximately 500 affected employees at the idled CDN facility. In December of 2008, the Company announced that it would eliminate all ring-spinning operations and reduce its weaving capacity at the White Oak plant to adjust to current demand. In 2009, the Company recognized pre-tax charges for restructuring of $0.5 million for severance and COBRA benefits related to approximately 90 employees at this facility. Other Restructuring Activities Certain cost reduction programs associated with selling, administrative and other functions at its corporate headquarters and other locations, including the realignment of its Cone Denim and Burlington WorldWide divisions, have resulted in, or will result in, the termination of approximately 360 employees since they were initiated in the fourth quarter of 2008. As economic conditions continued to deteriorate in 2009 and the Company’s financial position remained under stress, the Company implemented additional staff reductions associated with these programs, and recorded severance and benefit restructuring charges in the amount of $0.8 million in 2009. Evaluation of the Company’s businesses and operations has continued, and the Company has recorded additional charges related to these programs in the amount of $0.1 million in 2010. In 2008 the Company committed to a plan to transfer the operations of its automotive safety segment’s Bad Sackingen facility in Germany to other facilities in Poland and Murg, Germany. In connection with this plan, the Company reached termination agreements with approximately 30 employees. Additional costs of $0.3 million related to this transition plan were incurred during 2009. During 2009, the Company engaged in manufacturing workforce reductions at its automotive safety plant in Mexico to adjust to then-current demand due to the economic downturn; the Company recognized a related pre-tax charge for restructuring of $0.1 million for severance and benefits related to approximately 135 affected employees at this facility. Also during 2009, the Company recorded pension settlement charges of $0.2 million related to certain of the restructuring plans described above. The Company estimates that the above restructuring initiatives resulted in cost savings of approximately $8.9 million in 2010 and $19.7 million in 2009. 13 ITEM2. PROPERTIES The Company’s corporate headquarters are located in Greensboro, North Carolina, in a facility that is leased by the Company. As indicated below, the Company owns most of its manufacturing facilities. The Company believes all facilities and machinery and equipment are in good condition and are suitable for the Company’s needs. The Company’s principal manufacturing, distribution and administrative facilities at December31, 2010 are listed below: PRINCIPAL PROPERTIES Facility Name Products and Segment Location Owned/ Leased Approximate Floor Area (Sq. Ft.) Burlington Finishing Synthetic apparel and interior furnishings fabrics finishing (1) U.S. Owned Boykins Narrow webbing (3) U.S. Owned Carlisle Finishing Commission finishing and government (2) U.S. Owned Cone Jacquards Interior furnishings fabrics , (5) U.S. Owned Greenville Automotive safety (1) U.S. Owned Raeford Apparel and government (worsted) (1) U.S. Owned Richmond Apparel, government and automotive safety (synthetic, worsted) (1) U.S. Owned White Oak Apparel (denim) (1) U.S. Owned Casimires Apparel (worsted) (1) Mexico Owned Cone Denim Jiaxing Apparel (denim) (1) China Owned(4) Cone Denim Nicaragua (idled facility) Apparel (denim) (1) Nicaragua Owned ITG Phong Phu Apparel (cotton) (1) Vietnam Owned(4) Jiaxing Burlington Textile Company Apparel (synthetic) and interior furnishings fabrics finishing (1) China Owned Parras Cone Apparel (denim) (1) Mexico Owned Summit Yarn Apparel (denim) (1) Mexico Owned(4) Yecapixtla Apparel (denim) (1) Mexico Owned Bottom-weight woven fabrics segment Commission finishing segment All other segment Joint venture Discontinued operation. All of Cone Jacquards properties are held for sale at December 31, 2010 14 ITEM 3. LEGAL PROCEEDINGS In the ordinary course of business and from time to time, we are involved in various pending or threatened legal proceedings. We cannot predict with certainty the outcome of any legal or environmental proceedings to which we are, or are threatened to become, a party. In our opinion, however, adequate liabilities have been recorded for losses that are probable to result from presently known and expected legal proceedings and environmental remediation requirements and are reasonably estimable. If such liabilities prove to be inadequate, however, it is reasonably possible that we could be required to record a charge to our earnings that could be material to our results of operations and cash flows in a particular future period. As previously disclosed, three substantially identical lawsuits have been filed in the Court of Common Pleas, County of Greenville, State of South Carolina related to the merger of the Company and a company formerly known as International Textile Group, Inc. (“Former ITG”) in late 2006 (the “Merger”). The first lawsuit was filed in 2008 and the second and third lawsuits were filed in 2009, all by the same attorney. These three lawsuits were consolidated in 2010. The actions name as defendants, among others, certain individuals who were officers and directors of Former ITG or the Company at the time of the Merger. The plaintiffs raise derivative and direct (class action) claims and contend that certain of the defendants breached certain fiduciary duties in connection with the Merger. The plaintiffs also make certain related claims against certain of the defendants’ former advisors. While the Company is a nominal defendant for purposes of the derivative action claims, the Company is not aware of any claims for affirmative relief being made against it. However, the Company has certain obligations to provide indemnification to its officers and directors (and certain former officers and directors) against certain claims and believes the lawsuits are being defended vigorously. Certain fees and costs related to this litigation are to be paid or reimbursed under the Company’s insurance programs. Because of the uncertainties associated with the litigation described above, management cannot estimate the impact of the ultimate resolution of the litigation. It is the opinion of the Company’s management that any failure by the Company’s insurance providers to provide any required insurance coverage could have a material adverse impact on the Company’s consolidated financial statements. The Company and its subsidiaries have various claims and other lawsuits pending against them arising in the ordinary course of business, which arise from time to time. The Company may also be liable for environmental contingencies with respect to environmental cleanup activities. The Company makes provisions in its financial statements for litigation and claims based on the Company’s assessment of the possible outcome of such litigation and claims, including the possibility of settlement. It is not possible to determine with certainty the ultimate liability of the Company in any of the matters described above, if any, but in the opinion of management, except as may otherwise be described above, their outcome is not expected to have a material adverse effect upon the financial condition or results of operations or cash flows of the Company. Primarily as a result of its production of automotive safety products, the Company is engaged in a business that could expose it to possible claims for injury resulting from the failure of products sold by it. To date, however, the Company has not been named as a defendant in any automotive product liability lawsuit, nor has it been threatened with any such lawsuit. The Company maintains product liability insurance coverage, which management believes to be adequate. However, a claim brought against the Company resulting in a product recall program or a final judgment in excess of its insurance coverage could have a material adverse effect on the Company. 15 PART II ITEM5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES The Company’s common stock is quoted under the symbol ITXN.PK on the Pink OTC Markets Inc. or “Pink Sheets” electronic quotation system. As a result of the significant concentration of stock ownership by affiliates of WLR, as described elsewhere herein, the level of public float of the Company’s common stock is extremely limited. There can be no assurances that an active trading market in the Company’s common stock will develop and, if it does develop, will be sustained. The following table sets forth the range of high and low bids on the common stock during each quarter within the twelve month periods ended December31, 2010 and 2009, respectively, as reported by the Pink Sheets. The prices in the table reflect inter-dealer prices, without retail mark-up, mark-down or commission, and may not represent actual transactions. High Low Year Ended December 31, 2010 First Quarter $ $ Second Quarter Third Quarter Fourth Quarter Year Ended December 31, 2009 First Quarter $ $ Second Quarter Third Quarter Fourth Quarter As of February28, 2011, there were approximately 375 holders of record of the Company’s common stock. To date, the Company has not paid any cash dividends to its stockholders and does not currently have plans to do so in the foreseeable future. The Company intends to use earnings to fund its significant debt repayment obligations and its strategic plans. Further, the Company’s bank credit agreements (as described below) and certain other agreements by which the Company is bound may, from time to time, restrict the Company’s ability to pay dividends. During the three months ended December31, 2010, the Company did not repurchase any equity securities that were registered by the Company pursuant to Section12 of the Exchange Act. 16 Equity Compensation Plan Information NumberofSecurities to be Issued Upon ExerciseofOutstanding Options, Warrants and WeightedAverage Exercise Price of OutstandingOptions, NumberofSecurities Remaining Availablefor FutureIssuanceUnder Equity Compensation Plans (Excluding Securities Rights Warrants and Rights Reflected in Column(a)) Plan Category (a) (b) (c) Equity compensation plans approved by security holders $ 10.10 Equity compensation plans not approved by security holders — — — Total $ 10.10 In connection with the Merger, the Company assumed the Equity Incentive Plan (the “Equity Incentive Plan”) and the Stock Option Plan for Non-Employee Directors (the “Directors’ Plan”) of Former ITG. No further grants of equity awards are authorized to be made under either of these plans. As of December31, 2010, a total of 342,836 and 33,587 shares may be issued under outstanding awards at a weighted average exercise price of $10.10 and $10.10 under the Equity Incentive Plan and the Directors’ Plan, respectively. On April1, 2008, the board of directors approved the Company’s 2008 Equity Incentive Plan (the “2008 Equity Plan”). A total of 3,000,000 shares of the Company’s common stock and 1,000,000 shares of Series B convertible preferred stock (the “Series B Preferred Stock”) have been reserved for issuance under the 2008 Equity Plan. Shares of Series B Preferred Stock will automatically convert into shares of the Company’s common stock upon the completion of a qualified Public Offering (as defined in the certificate of designation relating to the Series B Preferred Stock) of common stock by the Company at a ratio equal to $25.00 divided by the public offering price per share in such Public Offering. The 2008 Equity Plan authorizes the granting of awards to participants in the following forms: (i)stock options; (ii)stock appreciation rights (“SARs”) payable in cash, shares of common stock or Series B Preferred Stock or both; (iii)restricted stock and restricted stock units; (iv)performance shares and performance units payable in cash, shares of common stock or Series B Preferred Stock or both; and (v)other stock-based awards. For purposes of awards of performance shares or performance units, management objectives set by the Company’s compensation committee for awards will be based on one or more criteria related to earnings, cash flows, share or equity values, or other pre-established financial or non-financial objectives. The maximum number of shares of common stock with respect to one or more awards under the 2008 Equity Plan that may be granted during any one calendar year or for any other performance period to any one participant is 450,000. The maximum number of shares of Series B Preferred Stock with respect to one or more awards under the 2008 Equity Plan that may be granted during any one calendar year or for any other performance period to any one participant is 225,000. A performance unit paid to a participant with respect to any performance period may not exceed $3,500,000 multiplied by the number of years in the performance period. There have been no awards issued under the 2008 Equity Plan. Effective as of June9, 2008, the stockholders of the Company approved and ratified the adoption of the 2008 Equity Plan. As of December31, 2010, no shares of Series B Preferred Stock had been issued. 17 ITEM7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OVERVIEW Our Company International Textile Group, Inc. (“ITG”, the “Company”, “we”, “us” or “our”) is a global, diversified textile manufacturer headquartered in Greensboro, North Carolina, with current operations principally in the United States, China, Mexico, and Vietnam. ITG’s long-term focus includes realizing the benefits of its global expansion, including reaching full production at ITG facilities in China and Vietnam, as described below, and continuing to seek other strategic growth opportunities. The Company believes it is one of the world’s largest and most diversified producers of denim fabrics and the largest producer of better denim fabrics for products distributed through department stores and specialty retailers. In addition, the Company believes it is one of the largest worsted wool manufacturers and commission printers and finishers in North America, and is a leading developer, marketer and manufacturer of other fabrics and textile products. As described in more detail in Note 2 to the accompanying consolidated financial statements, certain of the Company’s former subsidiaries (referred to collectively as “GST”) engaged in the automotive safety business were deconsolidated from the Company on June30, 2009. GST operated principally in Germany, the United States, Mexico, Poland, Romania, the Czech Republic, China and South Africa As a result of the deconsolidation, the results of operations and cash flows included in this Form 10-K for the year ended December31, 2009 include GST’s results and cash flows through June 30, 2009 and, as a result, comparability to the Company’s results of operations and cash flows for the year ended December31, 2010 may be limited. The Company is organized and managed primarily according to product categories and manufacturing processes rather than by markets or end-use customers. The Company currently has five operating segments that are reported to the chief operating decision maker (“CODM”) and three reportable segments that are presented herein. The bottom-weight woven fabrics segment includes heavy weight woven fabrics with a high number of ounces of material per square yard, including woven denim fabrics, synthetic fabrics, worsted and worsted wool blend fabrics used for government uniform fabrics for dress U.S. military uniforms, cotton twill garment production, airbag fabrics used in the automotive industry, and technical and value added fabrics used in a variety of niche industrial and commercial applications, including highly engineered materials used in numerous applications and a broad range of industries, such as for fire service apparel, ballistics materials, filtration, military fabrics and outdoor awnings and covers. The commission finishing segment consists of textile printing and finishing services for customers primarily focusing on decorative fabrics and specialty prints as well as government uniform fabrics primarily for battle fatigue U.S. military uniforms. The all other segment consists of the following operating segments that are permitted to be aggregated under segment reporting guidelines and thresholds: the narrow fabrics segment, consisting of narrow webbing products for safety restraint products such as seat belts and military and technical uses; airbag curtains and cushions fabrics produced by GST and used in the automotive industry through June30, 2009; and transportation services and other miscellaneous items. The interior furnishings fabrics segment, consisting of contract jacquard fabrics and upholstery for the residential and commercial markets, is presented as discontinued operations in the Company’s consolidated statements of operationsfor 2010 and 2009. In 2010, operations related to the automotive safety segment began to be reported to the CODM in the bottom-weight woven fabrics segment rather than the all other segment due to similarities in fabric weight, production processes, growth opportunities and the type and class of intermediate and end-use customers. Segment data for all periods presented in the accompanying consolidated financial statements have been recast to conform to the current presentation as reported to the CODM. 18 Strategy ITG’s strategy is to be the leading, globally diversified provider of textiles and related supply chain solutions for its customers. In pursuit of this strategy, the Company has expanded its global operations through acquisitions (mainly in 2006 and 2007), international greenfield initiatives and other strategic growth opportunities, while strategically reconfiguring its asset base through a series of restructurings. Currently, the Company’s manufacturing footprint includes 16 production facilities in 5 countries. However, the Company’s Nicaraguan denim facility has been idled since April 2009. The international greenfield initiatives and the reconfiguration of the Company’s operations are substantially complete, and the Company believes it is positioned to begin realizing certain of the benefits of its investments as the global economic environment improves.Combined with capabilities in the U.S. and Mexico, the international greenfield initiatives are key parts of the Company’s comprehensive global supply chain solution that is intended to allow the Company to seamlessly supply products and related services to customers worldwide. We believe geographically aligning with our customers is a critical component of our success. Notwithstanding our continued belief in the expected long-term benefits of our strategy and investments, the recent global economic downturn in economic conditions has resulted in certain delays in the recognition of the benefits previously expected. International Greenfield Initiatives The Company’s facilities in China and Vietnam experienced increasing capacity utilization during 2010 as the economy improved from the significant downturn in 2008 and 2009. A second shift of garment processing operators was added in 2010 at the Company’s Vietnam facility. The textile facility in Vietnam is supporting the fabric needs of this garment operation as it continues to build confidence levels with targeted fabric customers for near and long-term sales. The Company’s vertical denim plant in Nicaragua remains idled, and the Company continues to monitor its strategic alternatives in the region. Long-lived assets are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be fully recoverable. If required, the Company updates each quarter the test of recoverability of the value of its long-lived assets; such reviews and tests did not result in any impairment charges in the years ended December 31, 2009 or 2010. Business and Industry Trends The global economy continues to exhibit uncertainties after undergoing significant disruptions and generally unfavorable developments in 2008 and 2009. Concerns related to high unemployment and the prospects for sustained economic recovery continue to impact consumer spending, which continues to be weak in many markets, specifically in the Company’s significant markets, including apparel. The Company has taken significant steps since 2008 to counter this continued economic uncertainty. These actions include negotiating higher sales prices for certain products, implementing cost saving initiatives and substantially reducing inventory. Consequently, the Company experienced some improvements in 2009 and 2010 in terms of operational performance in the Company’s existing businesses. Although restrictions on liquidity and uncertainties in the global financial markets continue to adversely impact the availability and cost of incremental credit for many companies and negatively affect consumer confidence and spending, the Company believes that overall economic conditions appear to have begun to stabilize. The Company’s apparel business is affected by changes in retail sales, imports, and inventory levels held by retailers and manufacturing customers. The Company began to experience modest sales volume improvements in certain segments in late 2009 due to stabilizing retail sales and the rebuilding of inventory levels by customers, and more significant volume increases were achieved in 2010 in certain segments, primarily in the bottom-weight woven fabrics segment. These volume improvements, along with improvements in certain average selling prices based on product mix and cost reductions, furthered in improved margins and operating results throughout 2009 and 2010. The Company cannot provide any assurances that it will be able to sustain any recent improvements in sales and margins since such improvements depend, in significant part, upon consumer spending at retail, re-stocking of customer inventory, and the level of competition within the textile industry, which are primarily outside of the Company’s control. During the latter part of 2010, cotton prices began increasing dramatically and recently reached historical highs due to weather-related and other supply disruptions which, when combined with robust global demand, particularly in Asia, has created concerns about availability in addition to increased costs for the Company’s products. While we have been able to pass on some of these increased raw material costs through to our customers, the Company’s margins were negatively impacted in 2010 by higher cotton and other raw material prices. In response to the cost increases in cotton as well as other raw materials, we expect to attempt to increase product costs in 2011. If, however, the Company is unable to sustain sales at these higher price levels, or incurs increased costs for raw materials that the Company is unable to recoup through price increases, or if cotton becomes unavailable, our business, results of operations, financial condition and cash flows may be adversely affected. 19 Pressures by the U.S. and other governments to require the Chinese renminbi to fluctuate against other currencies have resulted in a recent strengthening of the Chinese renminbi against the U.S. dollar. Such currency reform is generally supported by U.S. companies seeking to reduce imports from China. The Company has two production plants in China. Certain of the Company’s North American businesses that compete with Chinese imports could see a future benefit from a sustained trend of more expensive imports from China; however, the impact of any general price increases of imported goods on the overall economy and any related effects on the Company’s businesses is uncertain. Because the Company’s Chinese plants generally are in a Chinese renminbi net liability position, the Company’s results of operations in 2010 have been negatively affected by the recent strengthening of the Chinese renminbi against the U.S. dollar, and results are expected to continue to be negatively affected if the Chinese renminbi continues to further strengthen against the U.S. dollar. Also, the recent strengthening of the Mexican peso against the U.S. dollar has had a negative impact on the Company’s results of operations and cash flows because the Company’s operations in Mexico are currently in a peso net liability position and the Company is required to buy pesos to fund such operations. Because of the potential impacts on the Company’s businesses and operations from changes in the Company’s foreign operations and/or movements in foreign currency exchange rates that are uncertain, the Company cannot predict the short-term or long-term impact from changes in foreign currency exchange rates on its consolidated financial position, results of operations or cash flows. 2009 Bankruptcy of Certain Subsidiaries Global Safety Textiles Holdings LLC (“GST Holdings”) was formerly a wholly owned subsidiary of the Company, and was the holding company that directly or indirectly owned substantially all of the subsidiaries through which the Company’s automotive safety group operated (automotive airbag curtain fabric and automotive airbag cushions businesses). GST Holdings and certain of its subsidiaries were parties to a credit facility (the “Automotive Safety Facility”), which matured on June30, 2009. Amounts outstanding under the Automotive Safety Facility, which approximated $199 million on an as-converted to U.S. dollar basis at maturity, were not repaid prior to, or upon, maturity. On June30, 2009 (the “Petition Date”), GST Holdings and all of its direct and indirect U.S. subsidiaries, including, but not limited to, Global Safety Textiles LLC and GST Automotive Safety Components International, Inc., and Global Safety Textiles Acquisition GmbH (“GST Acquisition GmbH”) and GST Widefabric International GmbH (“GST Widefabric”) (GST Holdings and such subsidiaries collectively referred to as the “Debtors”) filed voluntary petitions for relief under Bankruptcy Code in the Bankruptcy Court (the “GST Bankruptcy Filing”). With the exception of GST Acquisition GmbH and GST Widefabric, GST Holdings’ subsidiaries and operations outside the United States were not included in the GST Bankruptcy Filing. After consideration of the guidance available in Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 810, “Consolidation,” FASB ASC 323, “Investments—Equity Method and Joint Ventures,” FASB ASC 325, “Investments—Other,” and FASB ASC 852, “Reorganizations,” and because the Company did not expect that it would regain control of the Debtors following the reorganization and that, as a result, the loss of such control was not temporary, ITG deconsolidated GST as of June30, 2009. Accordingly, the financial position, results of operations and cash flows of GST as of and subsequent to June30, 2009 have not been included in the Company’s consolidated financial statements. The Debtors managed their properties and operated their businesses as “debtors-in-possession” under the jurisdiction of the Bankruptcy Court from June30, 2009 until January8, 2010. On January8, 2010, the plan of reorganization of the Debtors under the Bankruptcy Code was deemed effective. As a result, the Company did not regain control of GST and, as of January8, 2010, no longer had an ownership interest in GST. This reorganization transaction was not consummated with a related party of the Company. As previously disclosed, the Company was not a debtor in the GST Bankruptcy Filing. 20 Restructuring Charges and Asset Impairments As a result of the macro-economic conditions discussed above and the continued financial challenges facing the Company, the Company continues to evaluate all aspects of its businesses and operations to determine the best approach to mitigate the impact on the Company. In response to the significant economic uncertainties and associated business downturn, the Company took certain significant actions beginning in the fourth quarter of 2008 designed to reduce operating costs. Further evaluation has resulted in, and may continue to result in, additional plant rationalization, global capacity optimization across businesses, restructuring initiatives, asset dispositions or other actions, to improve the Company’s cost structure and competitive position. During 2009, the Company recognized impairment charges for goodwill and other intangible assets in the amount of $16.1 million, which consisted of impairment of goodwill of $15.1 million and $1.0 million related to other intangible assets related to customer contracts recorded in the automotive safety business. In 2009, the Company recognized $3.1 million of restructuring charges consisting primarily of: $0.9 million related to manufacturing workforce reductions at two of its apparel plants and one automotive safety plant in Mexico, $0.5 million for severance and COBRA benefits related to additional capacity reductions at the Company’s White Oak plant, $0.3 million for severance and other associated costs to close and consolidate certain automotive safety facilities, $0.8 million for severance related to the Company’s multi-segment selling and administrative and other cost reduction plans, $0.3 million related to severance benefits associated with the decision to idle the Cone Denim de Nicaragua facility as discussed in Note 5 to the accompanying consolidated financial statements, $0.1 million of relocation costs related to the completion of the previously announced transition of production from the Hurt Finishing plant to other domestic facilities, and pension settlement charges of $0.2 million related to certain restructuring plans described above. Evaluation of the Company’s businesses and operations has continued, and the Company recorded additional severance charges related to the Company’s multi-segment selling and administrative and other cost reduction plans in the amount of less than $0.1 million in 2010. To the extent there is continued decline in general economic or business conditions, and/or further plant consolidation or restructuring initiatives are undertaken, such actions could result in the occurrence of additional cash restructuring charges and/or asset impairment charges, and such charges could be material. No assurances can be provided as to the timing or amounts of any such charges. Results of Operations Net sales in 2010 and 2009 were $616.1 million and $659.3 million, respectively, of which $123.5 million in 2009 were related to GST that was deconsolidated on June30, 2009 and $9.4 million related to the Cone Denim de Nicaragua plant that was idled in April 2009. Net sales for all other businesses of the Company were $526.4 million in 2009, reflecting an increase of 17.0% from 2009 to 2010. Improved economic conditions affecting the bottom-weight woven fabrics segment resulted in increased sales volumes in that segment in 2010, while the effects of the economic downturn continued to negatively impact sales volumes in certain of the Company’s other businesses.Results for 2009 were largely reflective of the effects of the worldwide economic downturn whereby the overall slowdown in business activity reduced demand for the Company’s products. Income from operations was $2.9 million in 2010 compared to a loss from operations of $53.2 million in 2009. Such loss in 2009 included $29.3 million of charges related to refinancing activities, restructuring, and goodwill and other impairment charges (described below) related to GST. 21 Sales and income (loss) from continuing operations before income taxes for the Company’s reportable segments are presented below (in thousands). The Company evaluates performance and allocates resources based on profit or loss before interest, income taxes, expenses associated with refinancing activities, restructuring and impairment charges, certain unallocated corporate expenses, and other income (expense). Intersegment sales and transfers are recorded at cost or at arms’ length when required by certain transfer pricing rules. Intersegment net sales for 2010 were primarily attributable to commission finishing sales of $19.4 million and bottom-weight woven fabrics segment sales of $0.5 million. Intersegment net sales for 2009 were primarily attributable to commission finishing sales of $7.0 million. In the fourth quarter of 2010, the Company changed its method of accounting for certain inventories from the Last-In, First-Out (“LIFO”) method to the First-In, First-Out (“FIFO”) method. The Company applied this change in method of inventory costing by retrospective application to the Company’s prior year financial statements. Year Ended December 31, December 31, (As recast) Net Sales: Bottom-weight Woven Fabrics $ $ Commission Finishing All Other Intersegment sales ) ) $ $ Income (Loss) From Continuing Operations Before Income Taxes: Bottom-weight Woven Fabrics $ $ ) Commission Finishing ) All Other ) Total reportable segments ) Corporate expenses ) ) Expenses associated with refinancing activities — ) Other operating income - net Restructuring and impairment charges ) ) Interest expense ) ) Loss on deconsolidation of subsidiaries — ) Other income (expense) Income tax expense ) ) Equity in income (loss) of unconsolidated affiliates ) Loss from continuing operations ) ) Loss from discontinued operations, net of tax (6 ) ) Net loss ) ) Less: net loss attributable to noncontrolling interests ) ) Net loss attributable to International Textile Group, Inc. $ ) $ ) 22 Year Ended December31, 2010 Compared to Year Ended December31, 2009 Consolidated: Consolidated net sales in 2009 included $123.5 million (net of intercompany eliminations) related to GST, which was deconsolidated as of June30, 2009, and $9.4 million related to the Cone Denim de Nicaragua plant that was idled in April 2009. Net sales for all other businesses of the Company for 2010 and 2009 were $616.1 million and $526.4 million, respectively, an increase of $89.7 million, or 17.0%, in 2010 compared to 2009. This increase was due to improved economic conditions, which resulted in increased volume primarily in the bottom-weight woven fabrics segment. In addition, sales prices increased due to an improved product mix in most of the bottom-weight woven fabrics segment’s businesses and as offsets to dramatically increased cotton costs. The Company continued to experience volume declines in most of the Company’s other operating segments primarily due to continued unfavorable economic conditions affecting those segments. Gross profit in 2010 was $48.0 million, or 7.8% of net sales, compared to $25.4 million in 2009, or 3.9% of net sales. The improvement in gross profit margins was primarily due to significant increases in sales volume and the benefits of higher capacity utilization and improved product mix, partially offset by higher raw material and energy costs. Operating income (loss) for 2010 was $2.9 million compared to $(53.2) million in 2009. In addition to higher gross profit margins described above, the $56.1 million improvement in operating results for 2010 compared to the prior year also included $31.8 million of lower losses due to the deconsolidation of GST on June30, 2009 (including goodwill and other impairment charges of $16.1 million and $12.8 million of expenses associated with corporate refinancing activities), partially offset by lower recoveries of bad debts and a lower reduction of the Company’s reserve for losses on firm purchase commitments. Operating results also included restructuring and impairment charges of $0.0 million for 2010 and $2.6 million for 2009 (excluding GST). Bottom-weight Woven Fabrics: Sales in the bottom-weight woven fabrics segment for 2010 increased $99.0 million to $552.2 million as compared to the $453.2 million recorded in 2009. The increase in sales primarily resulted from higher sales volumes and an improved product mix of $47.2 million in the denim business due to higher demand for cotton products, $15.6 million of higher synthetic sales volume due to increased activity at the Company’s dyeing and finishing plant in China, a new domestic synthetic military program and the replenishment of inventories in the women’s synthetic business as the economy showed improvements in certain sectors, higher sales volume of $12.8 million resulting from an increase in foreign government contracts and $3.8 million of higher worsted wool volume due to higher demand at retail. Also contributing to the sales increase were an improved product mix of $4.5 million in the government dress uniform business, $17.6 million of additional sales at the cotton fabric and garment manufacturing complex in Vietnam, and $9.9 million in technical fabrics which resulted from product need and volume increases in the automotive airbag business. Improvements in this segment were partially offset by reduced sales volumes of $9.4 million related to the idling of the Cone Denim de Nicaragua facility, $2.7 million due to lower selling prices in the synthetics business, and $0.7 million of lower revenues due to the expiration of certain minimum royalties under a trademark licensing agreement. Income (loss) in the bottom-weight woven fabrics segment was $12.2 million in 2010 compared to a ($9.6) million in 2009, an improvement of $21.8 million. Improvements in operating results included $40.8 million due to increased volume, capacity and improved product mix primarily in the denim, government dress uniform, technical fabrics and synthetics businesses, $2.6 million due to reduced losses resulting from the idling of the Cone Denim de Nicaragua facility and $0.6 million due to lower labor costs. These improvements were offset by $19.1 million related to higher raw material costs, higher energy costs of $1.7 million and less favorable effects from foreign currency exchange rates of $2.3 million. Commission Finishing: Sales in the commission finishing segment were $51.0 million in 2010 compared to $45.1 million in 2009. The increase from the prior year was primarily due to higher intersegment sales volumes in the battle fatigue government uniform fabrics business due to higher sales of camouflage fabric to the bottom-weight woven fabrics segment as a result of new military contracts, partially offset by third party sales volume decreases in that business due to a loss of certain customer contracts. Commission finishing markets in both periods have also been negatively affected by diminished discretionary income and consumer spending in the U.S. Income (loss) in the commission finishing segment was $1.4 million in 2010 compared to $(1.6) million in 2009. The increase in operating results was primarily due to higher sales volumes of $0.4 million, lower labor costs of $0.5 million, lower energy costs of $0.9 million, improved manufacturing performance of $0.5 million and lower selling and administrative costs of $0.7 million. 23 All Other: Net sales in 2009 in the all other segment included $123.5 million (net of intercompany eliminations) related to GST, which was deconsolidated as of June30, 2009. Net sales for all other businesses in the all other segment for 2010 and 2009 were $32.8 million and $44.5 million, respectively, a decrease of $11.7 million in 2010 compared to 2009. The decrease from the prior year was primarily due to lower sales volumes of $9.7 million related to the exit by the Company from a low margin seat belt fabric business related to a single customer as well as the delay in sales from certain government contracts, lower selling prices of $0.8 million and a less favorable product mix of $1.3 million. Income (loss) in the all other segment was $(0.3) million in 2010 as compared to $0.8 million in 2009, including $2.1 million of losses due to the deconsolidation of GST on June30, 2009. The decrease in operating results in the non-GST businesses was primarily due to lower sales volume of $2.4 million, lower selling prices and a less favorable product mix of $1.1 million and decreased manufacturing performance of $1.2 million, partially offset by reduced labor costs of $0.9 million and cost reductions of $0.6 million primarily related to selling and administrative expenses. SELLING AND ADMINISTRATIVE EXPENSES: Selling and administrative expenses (including bad debt expense or recoveries) were $50.9 million for 2010 compared to $57.7 million for 2009. As a percentage of net sales, this expense was 8.3% for 2010 and 8.7% for 2009. The 2010 amounts decreased $11.3 million due to the deconsolidation of GST. The remaining $4.5 million increase in selling and administrative expenses is primarily the result of the recovery in 2009 of certain accounts previously written off as bad debt expense, with no such similar recoveries in 2010, and higher travel and product sample and testing costs in 2010. EXPENSES ASSOCIATED WITH REFINANCING ACTIVITIES: In 2009, the Company incurred expenses of $12.8 million consisting primarily of consulting and legal fees associated with the consideration of various refinancing alternatives related to the GST bank debt that matured on June30, 2009. Prior to the GST Bankruptcy Filing, the Company was engaged in discussions with various lenders with respect to potential refinancing arrangements and alternatives with respect to such debt; however, such costs through June30, 2009 were exploratory in nature and not directly related to an actual refinancing plan, and therefore these costs were expensed as incurred during 2009. There were no similar costs in the 2010 period. OTHER OPERATING INCOME—NET:Other operating income–net primarily includes income related to the decrease in the accrual for unrealized losses on cotton and wool firm purchase commitments of $0.2 million and $6.2 million in 2010 and 2009, respectively (see “Commitments” below); grant income from the U.S. Department of Commerce Wool Trust Fund of $3.1 million for each of 2010 and 2009 and net gains related to the disposal of miscellaneous property and equipment of $1.7 million in 2010 and $1.5 million in 2009. RESTRUCTURING CHARGES: For 2010, the Company recognized $0.0 million for restructuring charges as compared to $3.1 million for 2009. The 2009 provisions for restructuring are primarily related to the Company’s multi-segment selling and administrative other cost reduction plans of $0.8 million, manufacturing workforce reductions in the bottom-weight woven fabrics segment resulting from the then-current economic environment in Mexico of $0.8 million and at the White Oak denim plant of $0.5 million, $0.3 million from the idling of the CDN facility (bottom-weight woven fabrics segment), $0.4 million related activities at the Company’s automotive safety facilities in Germany and Mexico, $0.1 million of relocation and conversion costs related to the transition of production from the Hurt Finishing plant to other domestic facilities, and $0.2 million of pension settlement charges related to certain of the restructuring plans described above. GOODWILL AND OTHER IMPAIRMENT CHARGES: For 2009, non-cash impairment charges consisted of impairment charges of $16.1 million associated with goodwill ($15.1 million) and other intangible assets ($1.0 million) related to customer contracts recorded in the automotive safety business and $0.4 million related to a group of ring-spinning assets located at the Company’s White Oak plant held for disposition via sale to a third-party. There were no similar charges in 2010. Primarily due to the impact of the worse than expected global economic crisis and its forecasted effects on consumer spending, which led to production cuts and capacity reductions in the automotive industry, the Company’s automotive safety segment began experiencing decreased operating results and cash flows in 2008, greater than those previously anticipated in operating forecasts, and such decreases continued through fiscal 2009. Based on the results of the review performed in 2009, it was estimated that the fair value of the goodwill and other intangible assets assigned to the automotive safety business was zero and, accordingly, the Company recognized the pre-tax non-cash impairment charge of $16.1 million described above in 2009. The estimation of the fair values was primarily determined based on an estimate of future cash flows (income approach) discounted at a market derived weighted average cost of capital (“WACC”), which cost of capital was estimated with the assistance of a third-party service provider. The income approach has been determined to be the most representative because there was not an active trading market for the Company’s equity or debt securities. The implied value of the goodwill was estimated based on a hypothetical allocation of the reporting unit’s fair value, assuming a taxable asset sale, to all of its underlying assets and liabilities in accordance with the requirements of FASB ASC 350, “Intangibles—Goodwill and Other”. The determination of future cash flows was based on the reporting unit’s plans and long-range planning forecasts. The revenue growth rates included in the plans are based on industry specific data. In determining such rates, we used external vehicle build assumptions published by widely used external sources and market share data by customer based on known and targeted awards. The projected profit margin assumptions included in the plans were based on the Company’s then-current cost structure and anticipated cost reductions. The Company employed a WACC approach to determine its discount rate of approximately 12% for goodwill recoverability testing as of March31, 2009. Our WACC calculation included factors such as the risk-free rate of return, cost of debt and expected equity premiums. Other valuation methods, such as a market approach utilizing market multiples, are used to corroborate the discounted cash flow analysis performed at the reporting unit. If different assumptions were used in these plans, the related cash flows used in measuring impairment could be different. 24 INTEREST EXPENSE: Interest expense of $43.2 million in 2010 was $17.6 million lower than interest expense of $60.8 million in 2009. Interest expense decreased $11.8 million for 2010 due to the deconsolidation of GST on June30, 2009. In addition, interest expense for 2010 was lower compared to the prior year due to lower interest rates on certain outstanding debt, primarily related to the Company’s Senior Subordinated Notes, partially offset by higher outstanding balances on the Senior Subordinated Notes and the Company’s unsecured subordinated notes.Non-cash interest expense on the Company’s unsecured subordinated notes andon the Senior Subordinated Notes was $30.3 million in 2010 and $34.4 million in 2009, including $24.5 million and $14.6 million, respectively, of non-cash related party interest expense (see “Liquidity and Capital Resources” below). OTHER INCOME (EXPENSE): In 2010 and 2009, the Company paid or accrued $7.2 million and $1.8 million, respectively, in legal fees not related to current operations. In 2010, the Company recorded $5.1 million in income from insurance reimbursements received or expected to be received for legal fees incurred by the Company in 2010 and 2009.Other expense in 2010 also includes foreign currency exchange losses of $1.3 million. Other income in 2009 included $3.2 million of gains on derivative instruments, partially offset by foreign currency losses of $0.3 million. Additionally, in 2009, the Company received a cash payment in the amount of $6.3 million from an unaffiliated party in connection with the release by the Company of such party’s ongoing obligations pursuant to a trademark infringement settlement agreement previously entered into; this receipt of cash was not related to the sale of an asset. INCOME TAX EXPENSE: Income tax expense was $3.0 million in 2010 in comparison with $6.1 million in 2009. The Company has tax holidays in certain jurisdictions that provide for a zero percent tax rate or a reduced tax rate for a defined number of taxable years in these jurisdictions. In addition, income tax expense for 2010 is different from the amount obtained by applying statutory rates to loss before income taxes primarily due to an increase of $9.1 million in the valuation allowance related to an increase in net operating losses and net deferred tax assets, an increase in the valuation allowance of $30.0 million which offset $30.0 million of deferred tax benefits related to retained GST net operating loss carryforwards, $6.8 million related to foreign income tax rate differentials and adjustments, and certain foreign and domestic business expenses that are not deductible, partially offset by $0.6 million of state income taxes. The Company has recorded valuation allowances to reduce the U.S. and certain foreign deferred tax assets for the portion of the tax benefit that management considers that it is more likely than not that some or all of the deferred tax assets will not be realized. The ultimate realization of these deferred tax assets is dependent upon the generation of future taxable income in the jurisdictions in which these deferred tax assets were recognized. The income tax provision for 2009 was impacted by the GST Bankruptcy Filing. In anticipation of the GST Bankruptcy Filing, GST Acquisition GmbH moved its Center of Main Interest (“COMI”) to the U.S., causing the fiscal unity between this entity and its subsidiary, Global Safety Textiles GmbH, to terminate for German tax purposes. As a result, GST Acquisition GmbH recorded a net deferred tax asset on a separate entity basis, which is fully reserved by a valuation allowance, and Global Safety Textiles GmbH recorded a net deferred tax liability of $3.1 million, which generated a deferred tax expense in Germany 2009.In addition, income tax expense for 2009 is different from the amount obtained by applying statutory rates to loss before income taxes primarily due to $35.3 million related to nontaxable losses related to the deconsolidation of GST, an increase of $23.1 million in the valuation allowance related to an increase in net operating losses and net deferred tax assets that management considers that it is more likely than not that some or all of the deferred tax assets will not be realized, $14.8 million related to foreign income tax rate differentials and adjustments, $3.7 million related to tax law changes in Mexico, $1.7 million related to nondeductible goodwill impairment, $0.9 million for changes in uncertain tax positions, and certain foreign and domestic business expenses that are not deductible, all partially offset by $1.4 million of state income taxes. DISCONTINUED OPERATIONS:Operating losses, net of income taxes, related to the Company’s jacquard fabrics business were $0.0 million and $0.9 million in 2010 and 2009, respectively. Improved operating results in this business in 2010 as compared to 2009 were primarily due to improvements in the overall economy. NONCONTROLLING INTERESTS: Net losses attributable to noncontrolling interests were $8.7 million in 2010 and 2009. Net losses attributable to noncontrolling interests in 2010, as compared to 2009, were impacted by improved operating results at the Company’s joint venture in China offset by higher operating losses at the Company’s joint venture in Vietnam. 25 Liquidity and Capital Resources In March 2011, the Company refinanced its outstanding amounts under, and replaced, its then-existing Bank Credit Agreement and Term Loan Agreement (described below). On March 30, 2011, the Company entered into a $105.5 million Amended and Restated Credit Agreement (the “2011 Credit Agreement”) and on March 23, 2011, a wholly owned subsidiary of the Company, Burlington Morelos S.A. de C.V. (“Morelos”) entered intoa$20.0 million term loan facility (the “Mexican Term Loan”). The 2011 Credit Agreement matures in 2015 and provides for financing consisting of an $85.0 million revolving credit facility and a $20.5 million term loan facility. The Mexican Term Loan has a final maturity date of March 2016.In connection with the Mexican Term Loan, a wholly owned subsidiary of the Company, Parras Cone de Mexico, S.A. de C.V. (“Parras Cone”), entered into a receivables factoring agreement as described below. Proceeds from borrowings under each of the 2011 Credit Agreement and the Mexican Term Loan, and proceeds under the related factoring facility, were used to repay in full all outstanding obligations under the Company’s previously existing Bank Credit and Term Loan Agreements and to repay a portion of the Notes (defined below). See “Revolving and Term Loans and Factoring Agreements” below for a further discussion of the 2011 Credit Agreement and the Mexican Term Loan and related factoring facility. In response to the unfavorable global economic environment starting in 2008 and continuing through 2009, the global credit crisis and reduction of global demand for apparel and automotive products that significantly impacted our operating results in 2009, we took actions starting in 2008 and continuing through 2009 to restructure our global operations and to aggressively reduce our costs. These actions were designed to lower our operating costs, streamline our organizational structure and better align our manufacturing capacity to our customers’ requirements. In evaluating our financial condition and operating performance, we focus primarily on revenue growth and operating cash flows. In addition to maintaining and expanding our business with our existing customers in our more established markets, our improved earnings are also focused on emerging markets. We believe China and Vietnam, in particular, continue to present significant growth opportunities for the Company by meeting supply-chain needs of apparel customers across the globe. During the latter part of 2010, cotton prices began increasing dramatically and recently reached historical highs due to weather-related and other supply disruptions, which, when combined with robust global demand, particularly in Asia, has created concerns about availability in addition to increased costs for the Company’s products. While we have been able to pass on some of these increased raw material costs through to our customers, the Company’s margins were negatively impacted in 2010 by these higher cotton and other raw material prices. In response to the cost increases in cotton as well as other raw materials, we expect to attempt to increase product costs in 2011. If, however, the Company is unable to sustain sales at these higher price levels, orincurs increased costs for raw materials that the Company is unable to recoup through price increases, or if cotton becomes unavailable, our business, results of operations, financial condition and cash flows may be adversely affected. Our success in generating cash flows depends, in part, on our ability to manage working capital efficiently, reduce operating costs at our plants to be more closely aligned with capacity utilization, increase selling prices to offset higher raw material costs and increase volumes and revenue in all segments of our business, with particular emphasis on our international operations. During2010, the Company’s principal uses of funds consisted of funding operations, including for its international greenfield initiatives where expenditures have been in excess of revenues; capital expenditures; and payment of principal and interest on various indebtedness. Although the Company believes it is positioned to manage its liquidity requirements in the future through funds generated from operations, available borrowing capacity, and proceeds from its current financing arrangements(as described below) there can be no assurances that the Company will not be negatively affected by changes in general economic, industry specific, financial market, legislative, competitive or regulatory factors. However, these cash flows are subject to a number of factors, including but not limited to, earnings, sensitivities to the cost of raw materials, seasonality, currency transactions and currency translation. Because raw material costs generally represent greater than 50% of our cost of goods sold, in periods of rising commodity costs (e.g., cotton and wool), the Company consumes cash in operating activities due to increases in accounts receivable and inventory costs, partially offset by increased value of accounts payable. The accompanying consolidated financial statements include certain financial instruments, and the fair market value of such instruments may differ from amounts reflected on a historical basis. Such financial instruments consist of cash deposits, accounts receivable, advances to affiliates, accounts payable, certain accrued liabilities, short-term borrowings and long-term debt. Based on certain procedures and analyses performed as of December31, 2010 related to expected yield, the Company estimates that the fair values of its Senior Subordinated Notes and its unsecured subordinated notes are approximately the principal plus accrued interest at December31, 2010. 26 Cash Flows The Company’s principal sources of funds have generally been borrowings under bank credit facilities, issuances of its senior subordinated notes, project financing arrangements, issuances of shares of preferred stock, and borrowings from funds affiliated with the chairman of the Company’s board of directors pursuant to various unsecured subordinated notes. During 2010, the Company’s principal source of funds consisted of borrowings under the revolving credit portion of the Company’s Credit Agreement, borrowings from funds affiliated with the chairman of the Company’s board of directors pursuant to senior subordinated notes – related party, and capital contributions from the minority shareholder of the Company’s joint venture in Vietnam. The primary cash requirements of our business are payments to vendors in the normal course of business, payments of principal and interest on bank debt and other debt obligations and for capital expenditures. Comparison of Year Ended December31, 2010 to Year Ended December31, 2009 OPERATING ACTIVITIES: Net cash used in operating activities was $14.8 million in 2010 compared to net cash provided by operating activities of $14.1 million in 2009, or a decrease of $28.9 million. Net cash used in operating activities increased $20.9 million in 2010 compared to the prior year in the Company’s non-GST businesses. The higher cash outflows were primarily related to the impact of changes in working capital for 2010 versus 2009 in the Company’s non-GST businesses as sales volumes and related production activity increased.Also, 2009 included a non-recurring receipt of $6.3 million for the settlement of a trademark infringement agreement. Increases in working capital included the impact of higher accounts receivable as sales volumes increased, higher days sales outstanding, and higher raw material costs, partially offset by an increase in accounts payable and accrued expenses relative to the comparable prior year. Despite the increase in inventory for 2010, we improved our inventory turnover ratio slightly from the prior period due to improved inventory planning. INVESTING ACTIVITIES: Net cash used in investing activities was $0.9 million in 2010 compared to $31.1 million in 2009, which included $30.0 million due to the deconsolidation of GST. Capital expenditures were $3.8 million in the 2010 period and $5.6 million in the 2009 period, and capital expenditures are projected to be approximately $5.0 million to $6.0 million in 2011. Investing activities for the 2010 and 2009 periods included $0.8 million and $1.8 million, respectively, of distributions from the Company’s unconsolidated affiliates and $2.1 million and $2.7 million, respectively, of proceeds from the sale of other assets. FINANCING ACTIVITIES: Net cash provided by financing activities of $14.0 million in 2010 was primarily attributable to net borrowings of $8.9 million under the Bank Credit Agreement, proceeds from the issuance of Notes of $12.0 million, short-term bank borrowings of $0.5 million and capital contributions from minority shareholders of $1.2 million, partially offset by the repayment of obligations of $8.4 million under certain term loans and capital lease obligations. Net cash used by financing activities of $2.8 million in 2009 was primarily attributable to repayments of $8.0 million under the Bank Credit Agreement, $4.5 million under certain term loans and capital lease obligations and payment of financing fees of $1.5 million, partially offset by borrowings of $4.1 million under GST’s revolving loan facility, capital contributions from minority shareholders of $3.0 million, and proceeds from short-term bank borrowings of $3.2 million. Bank Credit Agreements Revolving and Term Loans and Factoring Agreements On December29, 2006, the Company and certain of its subsidiaries entered into each of the Bank Credit Agreement and the Term Loan Agreement. The Term Loan Agreement provided for a term loan in the original amount of $15.0 million. The Term Loan required the repayment of $0.3 million in principal per quarter, which commenced in March 2007, with a final payment of the then outstanding principal balance due at maturity. The Bank Credit Agreement provided for, among other things: (i)a maturity date for all outstanding borrowings under the Bank Credit Agreement of March31, 2011; (ii)a limit on borrowings under the revolving credit facility, including the letter of credit sub-facility, thereunder, of an aggregate principal amount of $75.0 million; (iii)a London Interbank Offered Rate (“LIBOR”) floor on borrowings outstanding; and (iv)a requirement to repay certain borrowings outstanding with the proceeds from any sale of certain assets. The Term Loan Agreement provided for, among other things: (i)a maturity date of March31, 2011; (ii)a LIBOR floor on borrowings outstanding; and (iii)certain requirements to repay borrowings outstanding thereunder with the proceeds from any sale of certain assets. On March 30, 2011, the Company and certain of its U.S. subsidiaries entered into the $105.5 million 2011 Credit Agreement with General Electric Capital Corporation and certain other signatories thereto. The 2011 Credit Agreement, which replaced the Bank Credit Agreement, provides for a revolving credit facility in the amount of $85.0 million, and a $20.5 million term loan facility, and a maturity date of March 30, 2015. The term loan facility requires the repayment of $0.5 million in principal per month from May 2011 to April 2012, and $0.3 million per month thereafter until maturity, at which date the entire remaining principal balance of the term loan facility is due. Borrowings under the 2011 Credit Agreement bear interest at LIBOR, plus an applicable margin, or other published bank rates, plus an applicable margin, at the Company’s option. 27 The Company borrowed $40.9 million under the revolving credit facility and $20.5 million under the term loan facility, upon entry into the 2011 Credit Agreement. At March 31, 2011, such outstanding amounts bore interest at 6.0% per annum. Proceeds from borrowings under the 2011 Credit Agreement were used by the Company to repay in full all outstanding amounts under the Bank Credit Agreement, to prepay $20.5 million of Tranche A Notes (described below) and to pay fees and expenses in connection with the 2011 Credit Agreement of approximately $2.2 million. The obligations of the Company (and certain of its U.S. subsidiaries) under the 2011 Credit Agreement are secured by certain of the Company’s (and its U.S. subsidiaries’) U.S. assets, a pledge by the Company (and its U.S. subsidiaries) of the stock of their U.S. subsidiaries and a pledge by the Company (and its U.S. subsidiaries) of the stock of certain of their foreign subsidiaries. The 2011 Credit Agreement contains affirmative and negative covenants and events of default customary for agreements of this type, including, among other things, requiring the Company to maintain compliance with a U.S. fixed charge coverage ratio (as defined in the 2011 Credit Agreement).The 2011 Credit Agreement also contains a cross default and cross acceleration provision relating to the Note Purchase Agreement (defined below). On March23, 2011 (the “Closing Date”), Morelos entered into the five year, $20.0 million Mexican Term Loan with Banco Nacional De Mexico, S.A., ("Banamex"). The proceeds from borrowings under the Mexican Term Loan were used to (i)repay in full all outstanding obligations under the Term Loan Agreement, in the amount of $6.6 million, and (ii) to repay a portion of intercompany indebtedness owed by Morelos to ITG in the amount of $13.0 million, which ITG then used to repay an equivalent amount of Tranche A Notes. The obligations of Morelos under the Mexican Term Loan are in U.S. dollar loans and are secured by a pledge of all the accounts receivable, inventories, and property, plant and equipment of Morelos and its subsidiaries. The interest rate on borrowings under the Mexican Term Loan is variable at LIBOR plus 4%. At March31, 2011, the amount outstanding under the Mexican Term Loan was $20.0 million. The Mexican Term Loan facility requires the repayment of $0.3 million in principal per month from April 2011 to February 2016, with the remaining principal balance due in March 2016. Also in connection with the Mexican Term Loan, on the closing date, Parras Cone entered into a receivables factoring agreement under which Parras Cone has agreed to sell its accounts receivable to Banamex, on a recourse basis, in an amount not to exceed $14.7 million through March 7, 2012. At closing, proceeds of $5.0 million from the sale of receivables were used to repay $5.0 million of intercompany indebtedness owed to ITG, which ITG then used to repay an equivalent amount of Tranche A Notes. The Mexican Term Loan contains standard and customary provisions for default for agreements of this nature. Upon the occurrence of an event of default, the lenders may terminate the loan commitments, accelerate all loans and exercise any of their rights under either of the respective agreements as a secured party.The Mexican Term Loan also contains certain financial covenant requirements customary for agreements of this nature, including a Short Term Indebtedness Coverage Index that cannot be less than 1.25, a Total Debt Coverage Index that cannot be greater than 3.5, an Interest Coverage Index of no less than 3.5, a Liquidity Index of no less than 1.2, and a Leverage Index (each as defined in the Mexican Term Loan) no greater than 2.0. In addition, Morelos and its subsidiaries are restricted under the Mexican Term Loan from making annual capital expenditures in excess of one percent of annual consolidated net sales of such consolidated group. The Company’s 51% owned joint venture, Cone Denim (Jiaxing) Limited, has obtained financing from the Bank of China to fund its capital expenditures in excess of partner equity contributions, which contributions are in accordance with applicable Chinese laws and regulations. The financing agreement provides for a $35.0 million term loan available in U.S. dollars which was used for the import of equipment to Cone Denim (Jiaxing) Limited. Outstanding borrowings under this facility were $34.9 million with a weighted average interest rate of 2.7% at December 31, 2010. One-third of the then-outstanding loan amount is scheduled to be repaid in each of June 2011, June 2012 and June 2013. Interest is based on three-month LIBOR plus a contractual spread of 1.3% or greater, depending upon the prevailing LIBOR. The term loan is secured by the building, machinery and equipment of the joint venture. The financing agreement also contains limitations on asset disposals. In addition, Cone Denim (Jiaxing) Limited has obtained short-term working capital loans from various Chinese financial institutions in an aggregate amount of $24.0 million at December 31, 2010. The shareholders of Cone Denim (Jiaxing) Limited, including the Company, have previously advanced unsecured non-interest bearing loans to Cone Denim (Jiaxing) Limited totaling $6.0 million, with a maturity date in May 2012. Pursuant to their terms, these loans were converted to equity in Cone Denim (Jiaxing) Limited in the 2010. Loans and investments made by the Company have been eliminated in the Company’s consolidated financial statements. Because the Company consolidates this joint venture, the $2.9 million loan payable to the minority shareholder of the joint venture was included in the consolidated balance sheet line “Note payable to joint venture partner” prior to its conversion. Such amount is included in the consolidated balance sheet line “Noncontrolling interests” subsequent to its conversion. 28 The Company’s wholly owned subsidiary, Jiaxing Burlington Textile Company, has obtained project financing from China Construction Bank. Such funding has been used to finance machinery and equipment capital expenditure needs in excess of ITG’s equity contributions, which contributions are in accordance with applicable Chinese laws and regulations. The financing agreement provides for term loans in the original amount of approximately $11.0 million, available in either U.S. dollars or Chinese RMB, at the option of the Company and subject to foreign currency exchange rate changes. The term loan is being repaid in quarterly installments, which began in November 2009. In May 2010, the financing agreement was amended to extend the maturity date thereof from August 2011 to August 2013 and to change the interest rate to six-month LIBOR plus 3.0% for U.S. dollar loans. This amendment also specified that the lender has the right to immediately call this debt if Jiaxing Burlington Textile Company incurs a book loss under Chinese generally accepted accounting principles during the full fiscal year 2010. As of December 31, 2010, Jiaxing Burlington Textile Company was in compliance with this requirement. Pricing for Chinese RMB loans is at the rate established by the China Central Bank. At December 31, 2010, outstanding borrowings under this facility were $8.7 million with a weighted average interest rate of 5.8%. The loans are secured by the building, machinery and equipment of Jiaxing Burlington Textile Company. The financing agreement also contains financial reporting requirements and limitations on asset disposals. In addition, Jiaxing Burlington Textile Company has obtained short-term working capital loans from certain Chinese financial institutions in the amount of $4.3 million at December 31, 2010. In October 2007, ITG-Phong Phu Joint Venture (“ITG-PP”) entered into a seven year, $22.3 million term loan agreement with Vietnam Technological Commercial Joint Stock Bank (“Techcombank”), to be repaid in equal quarterly installments which began in February 2010. The interest rate is adjusted every second month to the twelve month term deposit rate at Techcombank plus 3.5%, but can be overridden by the central bank in Vietnam in its discretion. Under Vietnam central bank regulations, interest rates are allowed to be set at 1.5 times the base rate in Vietnam. ITG-PP has both VND and U.S. dollar based loans outstanding under this agreement. At December 31, 2010, $17.8 million was outstanding under this facility with a weighted average interest rate of 7.6%. ITG-PP has entered into a seven year lease agreement for certain equipment with its joint venture partner that extends through June 2014. The Company has recorded this lease as a capital lease in an original amount of $10.2 million with principal and interest payments ranging from $0.1 million to $0.2 million per month under the terms of the lease agreement. Through December 31, 2010, ITG-PP had not paid $3.0 million of scheduled principal payments on this capital lease obligation.In addition, ITG-PP has also obtained short-term working capital loans from certain financial institutions in the amount of $10.3 million at December 31, 2010. The Techcombank term and working capital loans, and the capital lease obligation, are non-recourse to the Company, but are secured by the assets of ITG-PP. In December 2007, CDN entered into a $37.0 million term loan agreement with Inter-American Investment Corporation (“Inter-American”) and four co-financing banks doing business in Nicaragua. The loan amounts have been used to finance a denim manufacturing plant built by CDN outside of Managua, Nicaragua. In light of decisions by two of the largest customers of CDN’s facility in Nicaragua to discontinue production in certain of their Central American facilities, in April 2009, the Company decided to idle this facility. Loans under this term loan agreement are required to be repaid in up to 16 quarterly installments of $1.850 million beginning on September15, 2010, with a final payment of $7.4 million due on September15, 2014. The term loans bear interest at LIBOR plus a margin of 4%. As amended, the original term loans thereunder have been re-characterized either as senior loans, for which accrued interest thereon is required to be paid either as originally scheduled or, for certain portions of the interest accruing through June15, 2010, the amounts have been converted to 12% junior loans. Interest on the junior loans is to be repaid quarterly beginning on September15, 2010 and continuing through September15, 2014, with the principal amount of the junior loans due on September15, 2014. Both the senior and junior loans are non-recourse, but are secured by a pledge of all of the stock of CDN as well as the land, building, machinery and equipment of CDN. At December 31, 2010, $37.0 million of senior loans with an interest rate of 4.3%, and $1.0 million of junior loans, were outstanding under this facility. Through December 31, 2010, CDN had not made $4.7 million of scheduled term loan principal and interest payments. Upon a default under the term loan agreement, all amounts outstanding thereunder are immediately due and payable, and the lenders thereunder have the right to proceed against the collateral securing such loans. In addition to the term loan agreement, the Company, as sponsor of CDN, has a Project Funds and Subordination Agreement that it has entered with those lenders. The Project Funds and Subordination Agreement does not constitute a guarantee of the loan, but may, in certain instances, obligate the Company to cover certain deficiencies (as defined in the Project Funds and Subordination Agreement). 29 As a result of the accumulated losses of CDN and pursuant to Nicaraguan law, the creditors under CDN’s term loan are granted certain rights in addition to those under the term loan agreement, including certain rights with respect to the dissolution of CDN. Further, in April 2009, the Company received a Notice of Occurrence of a Material Adverse Change from Inter-American, as Agent, which states that the idling of the Nicaragua production facility and the failure to comply with certain obligations under the term loan agreement constitute a material adverse change (as defined) and, in accordance with the term loan agreement, must be remedied within thirty days of the date of the letter. Effective June30, 2009, the Company and the lenders to CDN entered into an amendment and waiver agreement that waived, through June15, 2010, any rights or remedies available to those lenders related to any claimed material adverse change. On July26, 2010, the Company received a notice from Inter-American which states that the Company, pursuant to the Project Funds and Subordination Agreement, is required to provide CDN a loan in the amount of $14.9 million no later than August23, 2010. The Company has not provided such loan through the date of this report on Form 10-K. The Company is reserving all of its rights with respect thereto, and believes that any such loan required ultimately would only be required if and to the extent that the loan under the term loan agreement is not adequately secured. Furthermore, the Company believes that such term loan is adequately secured, assuming an orderly disposition, if needed, although there can be no assurances in this regard. Because of the uncertainties related to these issues, the Company has classified the entire amount of such debt as current as of December 31, 2010 and December31, 2009. The Company continues to evaluate all of its options with respect to CDN and its loans outstanding and continues to be in discussions with Inter-American with respect to obtaining amendments or modifications to the terms of the agreement governing the loan. Senior Subordinated Notes On June6, 2007, the Company issued and sold $80.0 million of its senior subordinated notes with an original maturity date of June6, 2011 (the “Notes”) and with an original interest rate of 18.0%per annum. Such interest rate was subject to periodic increases if the Company had not completed a Qualified Issuance (as defined in the purchase agreement relating to the Notes, the “Note Purchase Agreement”) of its debt and/or equity securities on or before certain dates beginning on December6, 2008. The Company did not complete a Qualified Issuance by December6, 2008 and the interest rate increased to 20%per annum on that date under the terms of the Notes. Prior to the occurrence of a Qualified Issuance, interest on the Notes is payable in-kind (“PIK Interest”) on a quarterly basis, either by adding such interest to the principal amount of the Notes, or through the issuance of additional interest-bearing Notes. Upon the completion of a Qualified Issuance, 50% of the then-outstanding PIK Interest and 50% of the accrued but unpaid interest on the Tranche A Notes (defined below) will be immediately payable in cash. In addition, at each interest payment date occurring after the completion of a Qualified Issuance, 75% of the then-accrued but unpaid interest on the Notes will be payable in cash, and the remaining portion will continue to be payable in-kind. As the Company was not in compliance with certain covenants under the terms of the Notes (related to the automotive safety business) during the first quarter of 2009, the interest rate increased by an additional 2.5% beginning on February20, 2009. On December22, 2009, the Company entered into Amendment No.3 (the “Third Note Purchase Agreement Amendment”) to the Note Purchase Agreement. The Third Note Purchase Agreement Amendment, among other things, reduced the interest rate on the Notes to 12%per year, effective after September30, 2009. In September 2009, the WLR Affiliates purchased from the Note holders certain of the Notes with an original face amount of $40.0 million. In connection with the entry into the Third Note Purchase Agreement Amendment, the WLR Affiliates purchased from the holders of the Notes an additional $17.5 million of the original Notes in December 2009, representing PIK Interest, with such portions of the Notes immediately amended, restated and issued in the form of Tranche B Notes that are subordinated in right of payment and collateral to Notes held by third parties other than the WLR Affiliates (the “Tranche A Notes”). The outstanding amount of such Tranche B Notes ($103.7 million at December 31, 2010, including outstanding PIK Interest) is classified as “Senior subordinated notes – related party” in the Company’s accompanying consolidated balance sheet at December 31, 2010. In August 2010, the Company and the Senior Subordinated Note holders entered into the “Consent and Modification of Senior Subordinated Note Purchase Agreement and Tranche B Notes” (the “Consent Agreement”), which extended the maturity date of the Tranche B Notes from June6, 2011 to June6, 2012 . Also under the Consent Agreement, as amended, the Company obtained the right to issue and sell to the WLR Affiliates additional Tranche B Notes in an aggregate principal amount not to exceed $15.0 million, the proceeds of which were required to be used for investments in ITG-PP to be funded no later than January 31, 2011. The Company issued and sold $12.0 million of such Tranche B Notes prior to December 31, 2010 and has issued and sold an additional $2.0 million of such Tranche B Notes as of January 31, 2011. At December 31, 2010, $155.3 million aggregate principal amount of the Notes was outstanding (of which $103.7 million was held by the WLR Affiliates, including interest that has been converted to principal), at an interest rate of 12.0%. The Note Purchase Agreement contains affirmative and negative covenants by the Company customary for financing transactions of this type, including those relating to mandatory prepayment upon the occurrence of certain events. In addition, the Note Purchase Agreement imposes certain restrictions on the Company’s ability to engage in certain transactions, including those with affiliates or certain other extraordinary transactions. The Note Purchase Agreement currently provides for, among other things, the guaranty by certain of the Company’s U.S. subsidiaries of the Company’s obligations thereunder. In addition, the obligations of the Company are secured by liens on substantially all of the Company’s (and its subsidiaries) U.S. assets, a pledge by the Company (and its subsidiaries) of the stock of certain of its U.S. subsidiaries and a pledge by the Company of the stock of certain of its foreign subsidiaries. The liens and pledges granted to secure the Notes are subordinated to the senior liens of the lenders under certain of the Company’s other financing agreements. The right of the holders of the Notes to receive payment in respect of the Notes is subordinated to the right of the lenders under the Bank Credit Agreement and Term Loan Agreement to receive payment. 30 On March 16, 2011, the Company entered into Amendment No. 4 to the Note Purchase Agreement (the “Fourth Note Purchase Agreement Amendment”). The Fourth Note Purchase Agreement Amendment, among other things, allowed the Company to enter into a factoring agreement with Bank of America, N.A. (“B of A”), pursuant to which the Company may sell certain of its receivables (“Specified Receivables”) to B of A on a non-recourse basis. The Company entered into this factoring agreement on March 17, 2011. On March 30, 2011, the Company entered into Amendment No. 5 to the Note Purchase Agreement (the “Fifth Note Purchase Agreement Amendment”). The Fifth Note Purchase Agreement Amendment, among other things, extended the maturity date of the Tranche A Notes to June 2013, extended the maturity date of the Tranche B Notes to June 2015, and eliminated the excess U.S. collateral coverage covenant contained in the Note Purchase Agreement. Under such amendment, if the notional amount of Tranche A Notes is less than $6.0 million on June 6, 2011, the maturity date of the Tranche A Notes will be automatically extended to March 2015. Prior to entry into the Fifth Note Purchase Agreement Amendment, obligations under the Tranche A Notes were due within one year but, as a result of the extension of maturity contained in the Fifth Note Purchase Agreement Amendment, $51.6 million outstanding under the Tranche A Notes has been classified as long-term debt in the December 31, 2010 consolidated balance sheet. Also, on March 28, 2011, the Company used $18.0 million of proceeds from the Mexican Term Loan and related factoring facility to repay an equivalent amount of Tranche A Notes and on March 31, 2011 the Company used $20.5 million of proceeds from the 2011 Credit Agreement to repay an equivalent amount of Tranche A Notes. As of March 31, 2011, therewas approximately $14.7 million of Tranche A Notes outstanding including accrued PIK Interest. Unsecured Subordinated Notes—Related Party As of December 31, 2010, the Company had borrowed a total of $55.0 million original principal amount from three funds affiliated with Wilbur L. Ross, Jr., pursuant to six unsecured subordinated notes, each due on June6, 2012. The unsecured subordinated notes bear interest at 18.0%, which is compounded semi-annually. Accrued but unpaid interest is converted to additional principal amounts on the last day of each September and March. At December 31, 2010, $85.6 million was outstanding, including interest that has been accrued or converted to principal. The principal of or interest on these notes may be prepaid in whole or in part at any time without premium. On March 30, 2011, the Company entered into amendments to the unsecured subordinated notes that, among other things, extended the maturity date of the unsecured subordinated notes toMarch 2016. Preferred Stock The Company has 100,000,000 shares of preferred stock authorized, including 12,000,000 shares of Series A Convertible Preferred Stock (the “Series A Preferred Stock”), of which 10,754,489 shares of Series A Preferred Stock were issued and outstanding at December31, 2010 (9,974,138 shares issued and outstanding at December31, 2009) and 1,000,000 shares of Series B Preferred Stock (the “Series B Preferred Stock”), none of which were issued or outstanding at December31, 2010 or 2009. The Company’s certificate of incorporation provides that the board of directors is authorized to create and issue additional series of preferred stock in the future, with voting powers, dividend rates, redemption terms, repayment rights and obligations, conversion terms, restrictions and such other preferences and qualifications as shall be stated in the resolutions adopted by the board of directors at the time of creation. Shares of Series A Preferred Stock vote together with shares of the Company’s common stock on all matters submitted to a vote of the Company’s stockholders. Each share of Series A Preferred Stock is entitled to one vote per share on all such matters. The Series A Preferred Stock is convertible, at the option of the holder thereof, into 2.5978 shares of the Company’s common stock for each share of Series A Preferred Stock. Notwithstanding the foregoing, however, for a period of up to six months from and after the time of an initial filing by the Company relating to a Public Offering (as defined in the Certificate of Designation of Series A Convertible Series A Preferred Stock), any then-applicable conversion rights would be suspended. Upon the consummation of any such Public Offering, each share of Series A Preferred Stock will automatically convert into a number of shares of the Company’s common stock equal to the Liquidation Value at the time of conversion divided by the product of (i)the price per share of common stock sold in such Public Offering and (ii)0.75. The Company may redeem any and all shares of Series A Preferred Stock upon notice to the holders thereof and payment of 110% of the Liquidation Value. Dividends on the Series A Preferred Stock are cumulative and accrue and are payable quarterly, in arrears, at an annual rate of 7.5%. Dividends are payable in additional shares of Series A Preferred Stock. 31 Shares of Series B Preferred Stock are authorized to be issued pursuant to the Company’s 2008 Equity Incentive Plan (the “2008 Plan”). The certificate of designation relating to the Series B Preferred Stock provides the following: • shares of Series B Preferred Stock rank (i)senior to the Company’s common stock and all other classes of stock which by their terms provide that they are junior to the Series B Preferred Stock or do not specify their rank, (ii)on parity with all other classes of stock which by their terms provide that such classes rank on parity with shares of Series B Preferred Stock, and (iii)junior to the Company’s Series A Preferred Stock and all other classes of stock which by their terms provide that they are senior to the Series B Preferred Stock, in each case with respect to rights on dividends and on a liquidation, winding up or dissolution of the Company; • upon any liquidation, winding up or dissolution of the Company, holders of shares of Series B Preferred Stock will be entitled to receive $25.00 per share, plus any declared but unpaid dividends, prior and in preference to any payment on any junior securities; • shares of Series B Preferred Stock will automatically convert into shares of the Company’s common stock upon the completion of a qualified Public Offering of common stock by the Company at a ratio equal to $25.00 divided by the public offering price per share in such Public Offering. Notwithstanding this, however, if the total number of shares of common stock to be issued upon such automatic conversion would exceed the maximum number of shares of common stock then available for issuance pursuant to awards under the Plan, then the conversion ratio for the Series B Preferred Stock will be adjusted such that the total number of shares of common stock to be issued upon such conversion will equal the number of shares of common stock then available for issuance pursuant to awards under the Plan; and • shares of Series B Preferred Stock will vote together with all other classes and series of stock of the Company on all matters submitted to a vote of the Company’s stockholders. Each share of Series B Preferred Stock will be entitled to one vote per share on all such matters. Commitments At December31, 2010, ITG had raw material and service contracts totaling $26.0 million and capital expenditure commitments of $0.3 million. ITG plans to fund these obligations, depending upon limitations in its various loan agreements, from a combination of borrowings under its Bank Credit Agreement as well as through other external sources of financing as management deems appropriate, to the extent available to the Company. ITG believes that future external financings may include, but may not be limited to, additional borrowings under existing, or any new, credit agreements, the issuance of equity or debt securities or additional funding from certain entities affiliated with Wilbur L. Ross, Jr., depending upon the availability and perceived cost of any such financing at the appropriate time. ITG cannot provide any assurances that any financing will be available to it upon acceptable terms, if at all, at any time in the future. The Company’s bottom-weight woven fabrics segment has historically entered into firm purchase commitments for cotton and wool commodity raw materials used in the manufacture of apparel fabrics. Such non-cancellable firm purchase commitments are secured to provide the Company with a consistent supply of a commercially acceptable grade of raw materials necessary to meet its operating requirements as well as to meet the product specifications and sourcing requirements with respect to anticipated future customer orders. The firm purchase commitments at any point in time are expected to be physically brought into the designated manufacturing facilities and processed in future periods to support expected future sales. During the first quarter of 2009, cotton and wool futures prices fell significantly largely based on continued news of a worsening financial crisis in the United States and Europe and the resulting expectation of significantly reduced apparel demand at retail. While cotton and wool prices increased in 2009 and 2010, the Company does not reverse the unrealized loss recorded against its firm purchase commitments under GAAP until receipt and/or consumption of the related raw materials occurs. In accordance with GAAP, the Company accrues unrealized net losses on such cotton and wool firm purchase commitments that are not covered by orders for future sales of apparel fabric. Such accrued unrealized losses at December 31, 2010 and December31, 2009 amounted to $0.0 million and $0.2 million, respectively. The decrease in the accrual for unrealized losses on firm purchase commitments of $0.2 million and $6.2 million in the years ended December 31, 2010 and 2009, respectively, and are included in “Other operating income–net” in the accompanying consolidated statement of operations, and such reductions are primarily the result of the receipt and/or consumption of the related raw materials during these periods. 32 The minority shareholder of the Company’s 51% owned joint venture, Cone Denim (Jiaxing) Limited, has a put option, exercisable in no less than one third increments, that may be exercised at a specific time in 2011 or 2012 at 95% of the appraised or agreed value of the joint venture (the “Valuation Price”). Payment on the put option may be made in stock if the Company’s securities are traded on the New York Stock Exchange or the NASDAQ Stock Market and the Company has a market capitalization of at least $250 million. If the Company fails to perform under this put option, the minority shareholder may sell its interest to a third party who is not a competitor of the Company or put the joint venture up for auction under a prescribed procedure. Additionally, the Company has a call option exercisable in no less than one-third increments at the Valuation Price that may be exercised at a specific time in 2012, 2013 or 2014. A party to this joint venture may sell its equity interest to a non-competitor after July 2012, subject to any unexercised Company call option or the pre-emptive rights of the other party. The non-transferring party has a pre-emptive right over third parties to purchase the whole of the equity interest on the terms and conditions under which the transferring party proposes to sell to a third party, and the transferring party must offer to the non-transferring party to have a pro rata portion of its equity interest included in the transfer. If, after July 2012, a party which holds more than 50% of the joint venture equity interests wishes to sell all of such interests to a bona fide arm’s length third party, then the other party shall have its interests included in the transfer if requested by the selling party and at a price to be paid in cash, which shall not be less than the Valuation Price. At December31, 2010, the frozen Burlington Industries defined benefit pension plan had an actuarially determined projected benefit obligation in excess of plan assets of approximately $15.2 million. The Company contributed $1.5 million to this plan during fiscal year 2009 and $1.4 million in 2010. The Company estimates making total contributions in 2011 in the range of $2.0 million to $2.5 million. Actual future contributions will be dependent upon, among other things, plan asset performance, the liquidity of the plan assets, actual and expected future benefit payment levels (which are partially dependent upon employment reductions, if any, which may occur during any business restructuring) and other actuarial assumptions. Short-term Borrowings Various subsidiaries of the Company had short-term borrowing arrangements with certain financial institutions or suppliers in the aggregate amount of $47.3 million at December 31, 2010 and $46.0 million at December31, 2009, with weighted average interest rates of 6.3% and 6.6%, respectively. The borrowings consist of lines of credit and other short-term credit facilities related primarily to our international operations and are used to fund working capital requirements within the respective subsidiaries. For 2010 and 2009, the average balance of the Company’s short-term borrowings was $46.4 million and $44.6 million, respectively, with weighted average interest rates of 6.2% and 6.7%, respectively. The maximum month-end amount of the Company’s short-term borrowings in 2010 and 2009 was $49.7 million and $48.9 million, respectively. Off-Balance Sheet Arrangements At December 31, 2010, the Company did not have any off-balance sheet arrangements that were material to its financial condition, results of operations or cash flows as defined by Item303(a)(4) of Regulation S-K promulgated by the SEC. FASB ASC 460, “Guarantees,” provides guidance on the disclosures to be made by a guarantor about its obligations under certain guarantees that it has issued and specific disclosures related to product warranties. As of December 31, 2010, the Company and various consolidated subsidiaries of the Company were borrowers under various credit agreements (as described above, collectively, the “Facilities”).The Facilities are guaranteed by either the Company and/or various consolidated subsidiaries of the Company in the event that the borrower(s) default under the provisions of the Facilities. The guarantees are in effect for the duration of the related Facilities. The Company does not provide product warranties within the disclosure provisions of FASB ASC 460. The Company and/or its various consolidated subsidiaries may, from time to time, undertake additional obligations under certain guarantees that it may issue or provide product warranties of the type contemplated by FASB ASC 460. 33 Derivative Instruments The Company does not designate its derivative instruments as hedges under hedge accounting rules. As of December31, 2009, the Company did not have any derivative instruments outstanding. The fair value of derivative instruments recognized in the December 31, 2010 consolidated balance sheet was not significant. Total gains (losses) on derivative instruments were $(0.1) million in 2010 and $0.2 million in 2009. Seasonality Prior to the recent economic downturn, the strongest portion of the consumer apparel sales cycle was typically March through November as customers would target goods to be sold at retail for the back-to-school fall, holiday and spring seasons. Consumer apparel fabric sales had become increasingly seasonal, as well, as customers had begun to rely more upon contract sewing and had sought to compress the supply cycle to mirror retail seasonality. In portions of 2009, the retail sector appeared to be correcting its supply of inventories based on anticipated consumer spending and, after the correction of inventories, appeared to be replenishing during periods that, in the past, may have been weaker due to the historical impact of seasonality. Since the economic downturn began, it has been more difficult to predict seasonality; our net sales in first, second, third and fourth quarters of 2010 represented 24%, 26%, 26% and 24%, respectively, of our total net sales for the year. Critical Accounting Policies, Assumptions and Use of Estimates Management’s Discussion and Analysis of the Company’s Financial Condition and Results of Operations is based upon the Company’s consolidated financial statements. The consolidated financial statements of the Company are prepared in conformity with GAAP. The preparation of the accompanying consolidated financial statements in conformity with GAAP requires management to make decisions that impact the reported amounts and the related disclosures. Such decisions include the selection of the appropriate accounting principles to be applied and assumptions on which to base estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. On an ongoing basis, the Company evaluates its estimates, including those related to the valuation of trade receivables, inventories, goodwill and other intangible assets, impairment of long-lived assets, income taxes, and insurance costs, among others. These estimates and assumptions are based on managements’ best estimates and judgment. Management evaluates its estimates and assumptions on an ongoing basis using historical experience and other factors, including the current economic difficulties in the global markets. Management monitors economic conditions and other factors and will adjust such estimates and assumptions when facts and circumstances dictate. Illiquid credit markets, volatile foreign currency and equity values and declines in the global economic environment have combined to increase the uncertainty inherent in such estimates and assumptions. As future events and their effects cannot be determined with precision, actual results may differ from these estimates under different assumptions or conditions. Changes in these estimates resulting from continuing changes in the economic environment will be reflected in the financial statements of future periods. The Company’s management believes the critical accounting policies listed below are the most important to the fair presentation of the Company’s financial condition and results of operations. These policies require more significant judgments and estimates of the Company’s management in the preparation of the Company’s consolidated financial statements. Revenue Recognition. Sales are recorded upon shipment or delivery, depending on when title and the risks and rewards of ownership passes, to unaffiliated customers. The Company classifies amounts billed to customers for shipping and handling in net sales, and costs incurred for shipping and handling in cost of sales in the consolidated statement of operations. The Company has considered the revenue recognition provisions of FASB ASC 605-25, “Revenue Recognition - Multiple Element Arrangements”. Taxes assessed by a governmental authority that are imposed directly on a revenue-producing transaction are presented on a net basis in the consolidated statements of operations. Accounts Receivable, net. Trade accounts receivable are recorded at the invoiced amount and bear interest in certain cases that is recognized as the interest is received. The Company continuously performs credit evaluations of its customers, considering numerous inputs including, but not limited to, customers’ financial position; past payment history; cash flows; management capability; historical loss experience; and general economic conditions and prospects. The Company estimates its allowance for doubtful accounts based on a combination of historical and current information regarding the balance of accounts receivable, as well as the current composition of the pool of accounts receivable. The Company determines past due status on accounts receivable based on the contractual terms of the original sale. Accounts receivable that management believes to be ultimately uncollectible are written off upon such determination. While our credit losses have historically been within our calculated estimates, it is possible that future losses could differ significantly from those estimates. The Company records sales returns as a reduction to sales, cost of sales, and accounts receivable and an increase to inventory based on return authorizations for off-quality goods. Returned products that are recorded as inventories are valued based upon expected realizability. We do not believe the likelihood is significant that materially higher bad debt losses or sales returns will result based on prior experience. 34 Inventories. Inventories represent direct materials, labor and overhead costs incurred for products not yet delivered. Inventories are valued at the lower of cost or market value. Effective in the fourth quarter of 2010, the Company changed its method of accounting for certain inventories from the LIFO method to the FIFO method. The Company applied this change in method of inventory valuation by retrospective application to its prior year financial statements in accordance with GAAP.The Company believes the FIFO method is more appropriate because the FIFO method is used predominately in the industry in which the Company operates, and therefore the changemakes the comparison of results among companies in the industry more meaningful. The Company also believes that the FIFO method provides a more meaningful presentation of financial position because the FIFO method more accurately reflects the current value of inventories on the consolidated balance sheet, and the change also conforms all of the Company’s inventories to a single costing method for both financial reporting and income tax purposes. ITG reviews its inventory to identify excess or slow moving products, discontinued and to-be-discontinued products, and off-quality merchandise on a monthly basis. For those items in inventory that are so identified, ITG estimates their market value based on historical and current realization trends. This evaluation requires forecasts of future demand, market conditions and selling prices. If the forecasted market value is less than cost, ITG writes down its inventory to reflect the lower value of that inventory. This methodology recognizes inventory exposures at the time such losses are evident rather than at the time goods are actually sold. However, if actual market conditions and selling prices were less favorable than we project, additional inventory write downs may be necessary. Goodwill, Intangible Assets and Deferred Charges. Goodwill represents the excess of cost over fair value of assets of businesses acquired. Goodwill and intangible assets acquired in a purchase business combination and determined to have an indefinite useful life are not amortized, but are instead tested for impairment at least annually in accordance with the provisions of FASB ASC 350, “Intangibles—Goodwill and Other”. In October 2009, the Company changed the timing of its annual goodwill impairment testing from September30 to October1 of each fiscal year, and the Company also performed a goodwill impairment test on October1, 2009 (see Note 6 of the Notes to Consolidated Financial Statements included in this annual report). The Company also tests goodwill for impairment between annual tests if events occur or circumstances change that raise questions about recoverability. Intangible assets with estimable useful lives are amortized over their respective estimated useful lives. The Company continually monitors conditions that may affect the carrying value of its intangible assets. When conditions indicate potential impairment of such assets, the Company evaluates the estimated fair value of the assets. When the estimated fair value of an asset is less than the carrying value of the asset, the impaired asset is written down to its estimated fair value, with a charge to operations in the period in which impairment is determined. Should future business conditions deteriorate, which could impact our estimates of future cash flows and fair value, there exists the potential that additional impairment charges could be required, which charges could have a material adverse effect on our consolidated financial statements. Costs incurred in connection with financing activities are deferred and amortized over the lives of the respective debt instruments using the straight-line method and are charged to interest expense. Valuation of Long-lived Assets. In accordance with FASB ASC 360, “Property, Plant, and Equipment”, long-lived assets are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be fully recoverable. For assets held and used, an impairment may occur if projected undiscounted cash flows are not adequate to cover the carrying value of the assets. In such cases, additional analysis is conducted to determine the amount of loss to be recognized. The impairment loss is determined by the difference between the carrying amount of the asset and the fair value measured by future discounted cash flows or prices for similar assets. The analysis requires estimates of the amount and timing of projected cash flows and, where applicable, judgments associated with, among other factors, the appropriate discount rate. Such estimates are critical to determining whether any impairment charge should be recorded and the amount of such charge if an impairment loss is deemed to be necessary. The Company reviews the estimated useful lives of intangible assets when impairment testing is performed. If events and circumstances warrant a change in the estimated useful life, the remaining carrying amount is amortized over the revised estimated useful life. Should future business conditions deteriorate, which could impact our estimates of future cash flows and fair value, there exists the potential that additional impairment charges could be required, which charges could have a material adverse effect on our consolidated financial statements. Insurance. Insurance liabilities are recorded based upon the claim reserves established through actuarial methods and estimates, as well as historical claims experience, demographic factors, severity factors, expected trend rates and other actuarial assumptions. To mitigate a portion of its insurance risks, the Company maintains insurance for individual claims exceeding certain dollar limits. Provisions for estimated losses in excess of insurance limits are provided at the time such determinations are made. The accruals associated with the exposure to these liabilities, as well as the methods used in such evaluations, are reviewed by management for adequacy at the end of each reporting period and any adjustments, if any, are currently reflected in earnings. Actual costs may vary from these estimates. 35 Income Taxes. The Company is subject to income taxes in both the U.S. and numerous foreign jurisdictions, the most significant of which are Mexico, China and, through June30, 2009, Germany. Income taxes are accounted for under the rules of FASB ASC 740, “Income Taxes”, and a full income tax provision is computed for each reporting period. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carryforwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. A valuation allowance is provided for deferred tax assets when, in the opinion of management, it is more likely than not that some or all of its deferred tax assets will not be realized. In evaluating the future realization of its deferred tax assets, ITG considers both positive and negative evidence related to expected future reversals of existing taxable temporary differences, projections of future taxable income exclusive of reversing temporary differences and carryforwards, taxable income in prior carryback years, and potential tax-planning strategies. The Company records interest and penalties related to income tax settlements in income tax expense in the consolidated statement of operations. Significant judgments are required in order to determine the realizability of the deferred tax assets. Changes in the expectations regarding the realization of deferred tax assets could materially impact income tax expense in future periods. For uncertain income tax positions on the Company’s income tax returns, the Company first determines whether it is more likely than not that each income tax position would be sustained upon audit. The Company then estimates and measures any tax benefit as the amount that has a greater than 50% likelihood of being realized upon ultimate settlement with the tax authorities. If the Company later modifies its evaluations, the Company records the related changes in the tax provision during the period in which such determinations are made. The Company supplies limited services to GST through a Transition Services and Settlement Agreement that includes a Tax Matters Addendum (“the Tax Sharing Agreement”). The Tax Sharing Agreement defines certain tax responsibilities that GST will accept, certain responsibilities that will remain with ITG, responsibilities for tax payments and a cooperation to share information as needed so that tax filings can be made both timely and accurately. Information will also be shared as needed to defend any tax examination and ultimate assessment. ITG will file all U.S. tax returns for U.S. Debtors through January8, 2010, including income and transaction taxes, but not property taxes. ITG will pay all U.S. taxes resulting from the consolidated or combined filings and GST will be responsible for all other U.S. taxes resulting from the transaction as well as any non-U.S. taxes. Any ITG current tax payment responsibility under the Tax Sharing Agreement is not expected to be material. Recently Adopted Accounting Pronouncements On January1, 2010, the Company adopted amendments to FASB ASC 860, “Transfers and Servicing.”FASB ASC 860 eliminates the concept of a “qualifying special-purpose entity,” changes the requirements for derecognizing financial assets, and requires additional disclosures in order to enhance information reported to users of financial statements by providing greater transparency about transfers of financial assets, including securitization transactions, and an entity’s continuing involvement in and exposure to the risks related to transferred financial assets. Because the Company does not engage in significant transfers of financial assets, the adoption of this standard did not have a material impact on its consolidated results of operations, financial condition or cash flows. On January1, 2010, the Company adopted amendments to FASB ASC 810, “Consolidation,” which revised the consolidation guidance for variable-interest entities. The revised guidance includes: (1)the elimination of the exemption for qualifying special purpose entities, (2)a new approach for determining who should consolidate a variable-interest entity, and (3)changes to when it is necessary to reassess who should consolidate a variable-interest entity. Because the Company does not have any variable interest entities, the adoption of this standard did not have a material impact on the Company’s consolidated results of operations, financial condition or cash flows. Recently Issued Accounting Pronouncements In October 2009, the FASB issued Accounting Standards Update (“ASU”) 2009-13, which amends ASC 605, “Revenue Recognition,” to revise accounting guidance related to revenue arrangements with multiple deliverables. The guidance relates to the determination of when the individual deliverables included in a multiple-element arrangement may be treated as separate units of accounting and modifies the manner in which the transaction consideration is allocated across the individual deliverables. Also, the guidance expands the disclosure requirements for revenue arrangements with multiple deliverables. The guidance was effective for the Company beginning on January1, 2011, and may be applied retrospectively for all periods presented or prospectively to arrangements entered into or materially modified after the adoption date. The adoption of this standard is not expected to have a material impact on the Company’s consolidated results of operations, financial condition or cash flows. In January 2010, the FASB issued ASU 2010-06, “Improving Disclosures about Fair Value Measurements,” which amends ASC 820, “Fair Value Measures and Disclosures.” ASU 2010-06 requires disclosure of transfers into and out of Level 1 and Level 2 of the fair value hierarchy, and also requires more detailed disclosure about the activity within Level 3 of the fair value hierarchy. The changes to this ASC, as a result of this update, were effective on January1, 2010 for the Company, except for requirements related to Level 3 disclosures, which were effective for annual and interim reporting periods beginning after December15, 2010 (January 1, 2011 for the Company). This guidance requires new disclosures only, and had, and is expected to have, no impact on the Company’s consolidated results of operations, financial condition or cash flows. 36 In July 2010, the FASB issued ASU 2010-20, “Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses.” ASU 2010-20 increases disclosure requirements about the nature of credit risks inherent in entities’ financing receivables, how credit risk is analyzed and assessed when determining the allowance for credit losses, and the reasons for the change in the allowance for credit losses. ASU 2010-20 was effective for all reporting periods beginning on or after December15, 2010. The guidance in ASU 2010-20 does not apply to trade accounts receivable that have a contractual maturity of one year or less and that arose from the sale of goods and services. This guidance requires new disclosures only and will have no impact on the Company’s consolidated results of operations, financial condition or cash flows. In December 2010, the FASB issued ASU 2010-28, “When to Perform Step 2 of the Goodwill Impairment Test for Reporting Units with Zero or Negative Carrying Amounts”. ASU 2010-28 amends the criteria for performing step 2 of the goodwill impairment test for reporting units with zero or negative carrying amounts. For such reporting units, step 2 of the goodwill impairment test will be required if qualitative factors exist that indicate it is more likely than not that a goodwill impairment exists. The provisions of ASU 2010-28 are effective for fiscal years, and interim periods within those years, beginning after December 15, 2010. The Company will adopt the provisions of ASU 2010-28 in 2011 and does not expect that its adoption will have a material impact on the Company’s results of operations, financial condition or cash flows. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The information required by this item appears in Items15(a) (1)and (2)of this Annual Report on Form 10-K. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. ITEM 9A. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures As required by Rule 13a-15(b) under the Securities Exchange Act of 1934 (the “Exchange Act”), the Company’s management, under the supervision and with the participation of its principal executive and principal financial officer, conducted an evaluation as of the end of the period covered by this report, of the effectiveness of the Company’s disclosure controls and procedures as defined in Rule 13a-15(e) under the Exchange Act. Based on that evaluation, and the results of the audit process described below, the Company’s principal executive officer and principal financial officer concluded that the Company’s disclosure controls and procedures were effective as of such date. Management’s Report on Internal Control Over Financial Reporting The Company’s management is responsible for establishing and maintaining adequate internal control over financial reporting, as defined by Exchange Act Rule 13a-15(f), for the Company. The Company’s internal control over financial reporting is a process designed under the supervision of the Company’s principal executive officer and principal financial officer to provide reasonable assurance regarding the reliability of financial reporting and the preparation of the Company’s financial statements for external purposes in accordance with GAAP. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Under the direction of the Company’s principal executive officer and principal financial officer, management has assessed the effectiveness of the Company’s internal control over financial reporting as of December31, 2010 in accordance with the criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”). Based on this assessment, management has concluded that such internal control over financial reporting was effective as of December31, 2010. This annual report does not include an attestation report of the Company’s independent registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by the Company’s independent registered public accounting firm pursuant to the permanent exemption from the internal control audit provided for certain filers under the 2010 Dodd-Frank Wall Street Reform and Consumer Protection Act. 37 Changes in Internal Control Over Financial Reporting There has been no change in the Company’s internal control over financial reporting that occurred during the quarter ended December31, 2010 that has materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting. ITEM 9B. OTHER INFORMATION None. 38 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Executive Officers and Directors The following table provides the names, ages and positions of the individuals who currently serve as members of the board of directors, or as executive officers, of the Company: Name Age Positions and Offices Wilbur L. Ross, Jr. 73 Chairman of the Board of Directors Joseph L. Gorga 58 President and Chief Executive Officer and Director Robert E. Garren 54 Vice President, Human Resources and Corporate Communications Neil W. Koonce 63 Vice President and General Counsel Craig J. Hart 48 Vice President and Treasurer Gail A. Kuczkowski 55 Vice President and Chief Accounting Officer Russell M. Robinson III 52 Vice President and Corporate Secretary Kenneth T. Kunberger 51 President, ITG Apparel & Specialty Fabrics James W. Payne 61 President, Carlisle Finishing Jeffrey H. Peck 50 Executive Vice President, ITG Apparel & Specialty Fabrics Stephen W. Bosworth 71 Director Michael J. Gibbons 40 Director David H. Storper 45 Director Dr.DanielD. Tessoni 63 Director David L. Wax 58 Director Pamela K. Wilson 64 Director Wilbur L. Ross, Jr. is Chairman of the Board of the Company, a position he has held since 2005. Mr.Ross is also Chairman and Chief Executive Officer of WLR, a merchant banking firm, a position he has held since April 2000. WLR is an affiliate of the Company. Mr.Ross is also Chairman of the Board of Directors of Nano-Tex, LLC. He also serves on the board of the following companies: International Coal Group, Inc., Clarent Hospital Corp. and Phoenix International Holding Co. of the United States; Mittal Steel Company, N.V. of the Netherlands; Insuratex, Ltd. of Bermuda; Nikko Electric Industry Co. Ltd. and Ohizumi Manufacturing Company of Japan; Blue Ocean Re Holdings Ltd. and Montpelier Re Holdings Ltd. in Bermuda; and International Auto Components Group SL in Europe and Brazil. Mr.Ross has significant experience in finance and knowledge of the market place. Through the WLR Affiliates, Mr.Ross has made available material financing assistance to the Company. We believe that Mr.Ross is in a position to identify opportunities for the Company and that his keen business acumen is a valuable resource. Joseph L. Gorga is the President and Chief Executive Officer, and a director, of the Company. Mr.Gorga has been President and Chief Executive Officer of ITG and a member of its board of directors since the completion of the Merger. Prior thereto, he held those same positions with Former ITG from Former ITG’s inception in August 2004. Prior to that, Mr.Gorga served as President and Chief Executive Officer of Burlington Industries LLC, a manufacturer of textile products for apparel and interior furnishing products, from 2003 to 2004, during which time he oversaw the integration of Burlington Industries LLC and Cone Denim LLC. Mr.Gorga is Vice Chairman of the board of directors of Nano-Tex, LLC and a member of the board of directors of OCM India Limited. Through his more than 30 years of experience in the textile industry, Mr.Gorga has significant experience with and an understanding of the management of multi-location, global operations, including specifically with respect to manufacturing, marketing and sales issues and the operational and organizational issues involved. In addition, as our chief executive officer, he is uniquely able to advise the Board on the opportunities and challenges of managing the Company, as well as its day-to-day operations and risks. Robert E. Garren is Vice President, Human Resources and Corporate Communications of the Company. Mr.Garren has been Vice President, Human Resources and Corporate Communication of ITG since the completion of the Merger. Prior thereto, he held those positions with Former ITG from its inception in August 2004. Prior to that, he served as Vice President, Human Resources and Corporate Communications of Burlington Industries from 2003 to 2004, and as Director of Compensation and Benefits of Burlington Industries from 1998 to 2003. Neil W. Koonce is Vice President and General Counsel of the Company. Mr.Koonce has been the Vice President and General Counsel of ITG since the completion of the Merger. Prior thereto, he held those positions with Former ITG from its inception in August 2004. Mr.Koonce served as General Counsel of Cone Mills from 1987 to 1989, General Counsel and Vice President of Cone Mills from 1989 to 1999 and Vice President, General Counsel and Secretary of Cone Mills from 1999 to 2004. 39 Craig J. Hart is Vice President and Treasurer of the Company. Mr.Hart joined ITG in December 2007 from Remy International, Inc., a manufacturer of various electrical and automotive components and parts, where he had served as Treasurer since 2004. Mr.Hart joined Remy International, Inc. in February 1997. Previously he worked for Pontarelli Builders, a contractor and construction company, since 1995 and prior thereto, at US Lending Corporation, an automobile financing company, in the roles of Director of Financial Services and Controller. Gail A. Kuczkowski is Vice President and Chief Accounting Officer, a position she has held since joining the Company in January 2008. On April17, 2009, Ms.Kuczkowski was also designated as the officer performing the functions of the principal financial officer of the Company. Prior to joining the Company, Ms.Kuczkowski served as Director, Global Accounting at INVISTA, an integrated fiber and polymers business, from September 2006 and as Assistant Corporate Controller from May 2004 until September 2006. Prior thereto, she served as Chief Financial Officer for US/Canada of KoSa, a producer of commodity and specialty polyester fibers, polymers and intermediates, from December 2002 to May 2004. Ms. Kuczkowski began her career at Price Waterhouse, a public accounting and financial consulting firm. Russell M. Robinson III is Vice President and Corporate Secretary of the Company. Mr.Robinson has been the Vice President and Corporate Secretary of ITG since the completion of the Merger. Prior thereto, he held those positions with Former ITG from its inception in August 2004. Prior to that, Mr.Robinson was Assistant General Counsel and Secretary of Burlington Industries from 2001 to 2004. Kenneth T. Kunberger is President, ITG Apparel& Specialty Fabrics Group of the Company, a position he has held since January 2009. Previously, Mr.Kunberger was President of the Burlington Worldwide division of ITG since the completion of the Merger. Prior thereto, he held that position with Former ITG from its inception in August 2004. Prior to that, he served as Executive Vice President, Sales and Marketing, of the Sportswear and Casualwear divisions of Burlington Industries from 1998 to 2002, as President of Burlington Industries Worldwide—North America division from 2002 to 2004, and as President of Burlington Industries’ Apparel Fabrics division in 2004. James W. Payne is President of the Carlisle Finishing division of the Company and has held this position since the completion of the Merger. Prior to that, Mr.Payne was the President of the Carlisle Finishing division of Former ITG since 2005 and Executive Vice President of the Carlisle Finishing division of Former ITG from August 2004 to 2005. Prior to that, he served as Executive Vice President of the Carlisle Finishing division of Cone Mills from 1997 to 2004. Jeffrey H. Peck is Executive Vice President of the Apparel and Specialty Fabrics division, responsible for the worsted and specialty fabrics markets, a position he has held since January 2009. Previously, Mr.Peck was Executive Vice President for the Burlington WorldWide division of ITG, responsible for the synthetic and specialty fabrics apparel markets from 2007 to 2009. Prior to that, he served as Managing Director of the Burlington WorldWide operations in Asia and was based in Hong Kong for a two-year assignment. Prior to that, Mr.Peck served as Executive Vice President of the Burlington WorldWide division of Former ITG since its inception, responsible for the active wear and barrier markets. Prior to that, he held a similar position for Burlington Industries from 2003 to 2004. Stephen W. Bosworth has been a member of the board of directors of the Company since the completion of the Merger. Prior to that, Mr.Bosworth was a member of the board of directors of Former ITG since December 2004. He has been Dean of The Fletcher School of Law and Diplomacy at Tufts University, Medford, Massachusetts since February 2001. He is currently serving as the Special Representative for North Korea Policy for the Secretary of State. Prior to that, Mr.Bosworth served as United States Ambassador to the Republic of Korea from November 1997 to February 2001 and prior to that Mr.Bosworth served as the Executive Director of the Korean Peninsula Energy Development Organization, an inter-governmental organization established by the United States, the Republic of Korea and Japan to deal with North Korea. Mr.Bosworth’s experience in foreign service, international diplomacy and education is of substantial importance to the Board of Directors and the Company in addressing the international growth aspects of the Company’s business. Michael J. Gibbons has been a director of the Company since December 2005 and the Chief Financial Officer of WLR since July 2002. From 1996 to July 2002, Mr.Gibbons was a Senior Manager of the Hedge Fund/Investment Partnership specialty practice group of Marcum& Kliegman LLP, a public accounting and financial consulting firm. Mr.Gibbons is licensed as a certified public accountant in the State of New York and graduated from Pace University with a B.A. in Business Administration. Mr.Gibbons’ current service as a Chief Financial Officer, as well as his previous experience in public accounting and financial consulting, provides a solid platform for him to advise and consult with the Board and the Company’s Audit Committee on financial related matters. David H. Storper has been a director of the Company since December 2005 and Senior Managing Director of WLR since its founding in April 2000. Prior to that, Mr.Storper was a Managing Director in the Restructuring Group at Rothschild Inc., since 1996. He holds a B.S. from Columbia University’s School of Engineering and Applied Science and an M.B.A. from Columbia University. Mr.Storper’s investment banking experience and overall knowledge of the financial markets, including issues of liquidity and capital structure, is beneficial to the Board of Directors and to the Company. 40 Dr.DanielD. Tessoni has been a director of the Company since May 2005. Dr.Tessoni holds a Ph.D. in accounting and finance from Syracuse University, is an assistant professor of accounting at the E. Philip Saunders College of Business at the Rochester Institute of Technology in Rochester, New York, and has been a member of the accounting faculty since 1974. He is licensed as a certified public accountant in the State of New York. He is also the owner of Value Based Management Associates, through which he provides financial training and consulting services to a wide variety of publicly and privately held companies. Dr.Tessoni served as a director of ACC Corp., a multinational provider of telecommunication services, from 1987 until its acquisition by Teleport Communications Group Inc. (now part of AT&T) in 1998, and was the chair of its audit committee and a member of its executive, compensation and nominating committees and several special committees. He is a member of the Board of Trustees of Keuka College, where he serves on its audit committee, and is a director of Genesee Regional Bank, a community bank in Rochester, New York, where he serves as the chair of its audit committee. Dr.Tessoni’s experience and expertise in finance and accounting matters is beneficial to the Board of Directors and to the Company. Dr.Tessoni’s public company board experience also contributes to his familiarity with current issues and assists in identifying and addressing appropriate governance practices for the Company. David L. Wax has been a member of the board of directors of the Company since the completion of the Merger. Prior to that, Mr.Wax was a member of the board of directors of Former ITG since its inception in August 2004. He is a Managing Director of WLR, a position he has held since 2000. Prior to that time, he was a Managing Director at Rothschild, Inc., an investment banking firm, where he was active in restructuring and workouts for over 10 years. Before joining Rothschild, Mr.Wax was with Bankers Trust for 15 years. Mr.Wax has considerable international business and investment banking experience. The Company believes his experiences and skills benefit the Board’s discussions related to financing and strategic opportunities. Pamela K. Wilson has been a member of the board of directors of the Company since the completion of the Merger. Prior to that, Ms.Wilson was a member of the board of directors of Former ITG since its inception in August 2004. She is a Managing Director of WLR, a position she has held since 2000. Prior to that, she was with Rothschild, Inc. from 1998 to 2000. Before joining Rothschild, Ms.Wilson was with J.P. Morgan& Co. for over twenty years, with responsibility for J.P. Morgan’s distressed debt research effort. Ms.Wilson has significant investment banking experience, which is beneficial to the Board of Directors and to the Company. The Company believes her experiences and skill set benefit the Board’s discussions and analysis related to financing and strategic opportunities. The term of office of each executive officer expires when a successor is elected and qualified. There was no, nor is there presently, any arrangement or understanding between any officer or director and any other person (except directors or officers acting solely in their capacities as such) pursuant to which the officer or director was selected. Director Qualifications The Company believes the members of its Board of Directors have the proper mix of relevant experience and expertise given the Company’s businesses and organizations structure, together with a level of demonstrated integrity, judgment, leadership and collegiality, to effectively advise and oversee management in executing the Company’s strategy. Audit Committee The Company’s board of directors has a standing audit committee currently composed of three directors, Dr.DanielD. Tessoni (chair), Michael J. Gibbons and David L. Wax. The Company’s board of directors has determined that Dr.Tessoni is an audit committee financial expert (within the meaning of Item407(d) of Regulation S-K, promulgated under the Exchange Act) with respect to the Company. In making such determination, the board took into consideration, among other things, the express provision in Item407(d) of Regulation S-K that the designation of a person as an audit committee financial expert shall not impose any greater responsibility or liability on that person than the responsibility and liability imposed on such person as a member of the audit committee and the board of directors, nor shall it affect the duties and obligations of other audit committee members or the board. The common stock of the Company is not traded on the New York Stock Exchange (the “NYSE”) or any other national securities exchange; however, the Company’s board of directors has determined that Dr.Tessoni is independent within the meaning of NYSE Rule 303A.02 and Rule 10A-3(b) promulgated under Section10A of the Exchange Act. 41 Code of Ethics The Company has adopted a code of ethics that applies to its principal executive officer, principal financial officer, principal accounting officer or controller, or any persons performing similar functions, as well as to its directors and other employees. A copy of this code of ethics, the Standards of Business Conduct, has been filed as an Exhibit to this Annual Report on Form 10-K. Section16(a) Beneficial Ownership Reporting Compliance Pursuant to Section16(a) of the Exchange Act, the Company’s directors and executive officers, and any persons who beneficially own more than 10% of the Company’s common stock, are required to file initial reports of ownership and reports of certain changes in ownership with the SEC. Based solely upon our review of copies of such reports for our 2010 fiscal year, we believe that our directors and executive officers, and beneficial owners of more than 10% of our common stock, complied with all applicable filing requirements for our 2010 fiscal year. ITEM11. EXECUTIVE COMPENSATION Summary Compensation Table The following table sets forth information regarding the compensation of the Named Executive Officers, consisting of our principal executive officer and the other two most highly compensated individuals who served as executive officers in 2010. Summary Compensation Table Salary(1) Bonus Stock Awards Option Awards Non- Equity Incentive Plan Compen- sation Change in Pension Value and Non- Qualified Deferred Compen- sation Earnings All Other Compen- sation Total Name and Principal Position Year Joseph L. Gorga $ $
